Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 1 of 96




                    Exhibit 1
                Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 2 of 96




From:               Amal El-Bakhar
Sent:               Friday, October 23, 2020 7:31 PM
To:                 tboutrous@gibsondunn.com; rdoren@gibsondunn.com; dswanson@gibsondunn.com;
                    mperry@gibsondunn.com; vlewis@gibsondunn.com; crichman@gibsondunn.com;
                    jsrinivasan@gibsondunn.com; edettmer@gibsondunn.com; elazarus@gibsondunn.com; HPhillips2
                    @gibsondunn.com; E. Joshua Rosenkranz; Will Stute; steve@hbsslaw.com; robl@hbsslaw.com;
                    shanas@hbsslaw.com; bens@hbsslaw.com; tedw@hbsslaw.com; rifkin@whafh.com;
                    byrd@whafh.com; guiney@whafh.com; dejong@whafh.com
Cc:                 Christine Varney; Katherine Forrest; Gary Bornstein; Yonatan Even; Lauren Moskowitz; Brent Byars;
                    John Karin
Subject:            Epic Games, Inc. v. Apple Inc., Case No. 4:20-cv-05640-YGR (N.D. Cal.)
Attachments:        2020.10.23 - Epic Games, Inc.'s First Set of Requests for Production.pdf


Counsel:

Please find attached Epic’s first set of requests for production of documents directed to Apple. Mindful of the Court's
observations about efficiency, we have worked to ensure that these requests are not duplicative of requests served by
either set of class plaintiffs and that they are instead targeted to gather incremental information that we believe Epic
needs. We recognize that Apple may take a different view on the degree to which we have succeeded on that score,
and we therefore suggest that we meet and confer about our requests and a reasonable search protocol for Apple as
soon as practicable, and in any event well before the due date for Apple’s responses and objections. Please advise as to
your availability.

Best,
Amal

Amal El Bakhar
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019
T: 212‐474‐1785 (direct)




                                                            1
          Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 3 of 96



 1   Paul J. Riehle (SBN 115199)
     paul.riehle@faegredrinker.com
 2   FAEGRE DRINKER BIDDLE &
      REATH LLP
 3   Four Embarcadero Center
     San Francisco, California 94111
 4   Telephone: (415) 591-7500
     Facsimile: (415) 591-7510
 5
     Christine A. Varney (pro hac vice)
 6   cvarney@cravath.com
     Katherine B. Forrest (pro hac vice)
 7   kforrest@cravath.com
     Gary A. Bornstein (pro hac vice)
 8   gbornstein@cravath.com
     Yonatan Even (pro hac vice)
 9   yeven@cravath.com
     Lauren A. Moskowitz (pro hac vice)
10   lmoskowitz@cravath.com
     M. Brent Byars (pro hac vice)
11   mbyars@cravath.com
     CRAVATH, SWAINE & MOORE LLP
12   825 Eighth Avenue
     New York, New York 10019
13   Telephone: (212) 474-1000
     Facsimile: (212) 474-3700
14
     Attorneys for Plaintiff and Counter-
15    defendant Epic Games, Inc.
16
17                            UNITED STATES DISTRICT COURT

18                       NORTHERN DISTRICT OF CALIFORNIA

19                                 OAKLAND DIVISION

20
     EPIC GAMES, INC.,
21                                               No. 4:20-CV-05640-YGR
                                    Plaintiff,
22                                               PLAINTIFF/COUNTER-
                                                 DEFENDANT
23                      vs.                      EPIC GAMES, INC.’S FIRST SET
                                                 OF REQUESTS FOR
24                                               PRODUCTION OF DOCUMENTS
     APPLE INC.,
25                                  Defendant.
26
     And related counterclaims.
27
28
     PLAINTIFF/COUNTER-DEFENDANT EPIC GAMES, INC.’S FIRST SET OF REQUESTS
                       FOR PRODUCTION OF DOCUMENTS
                          CASE NO. 4:20-cv-05640-YGR
           Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 4 of 96



 1                  Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure,
 2   Plaintiff and Counter-defendant Epic Games, Inc. hereby requests that Defendant
 3   and Counterclaimant Apple Inc. produce the following documents in its
 4   possession, custody, or control. The requested documents are to be made
 5   available to the law offices of Cravath, Swaine & Moore LLP, Worldwide Plaza,
 6   825 Eighth Avenue, New York, NY 10019, within thirty (30) days from the date
 7   of service, or at such other time and location as may be mutually agreed upon by
 8   the parties.
 9                  This request for production is deemed to be continuing in nature to
10   the full extent allowed under the Federal Rules of Civil Procedure so as to require
11   a prompt supplemental production should Apple Inc. obtain further information
12   responsive to the Requests for Production (the “Requests”) contained herein.
13                                         Definitions
14          The following definitions shall apply to the Requests contained herein:
15          1.      The terms “and”, “or”, and “and/or” shall be construed in the
16   conjunctive or the disjunctive, whichever makes the Request more inclusive.
17          2.      The term “any” shall include the word “all”, and vice versa.
18          3.      The term “APIs” means application program interfaces.
19          4.      The term “App” means a software program or programs designed to
20   run on a computing device, regardless of the means of distribution.
21          5.      The terms “Apple”, “You”, and/or “Your” means Apple Inc. and all
22   predecessors, successors, subsidiaries, divisions, parents, and/or affiliates thereof,
23   past or present, and all past or present officers, directors, affiliates, agents,
24   employees, consultants and representatives thereof, and any other person acting
25   on behalf of any of the foregoing entities.
26          6.      The term “Apple Accessory Products” means Apple accessories and
27   peripherals for the iPhone, iPad, iPod touch, Apple Watch, and AirPod, Including
28   Apple cases, chargers, speakers and watch bands.

            EPIC’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
                               CASE NO. 4:20-cv-05640-YGR
                                            2
           Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 5 of 96



 1         7.     The term “Cameron Action” means Cameron, et al. v. Apple Inc.,
 2   No. 4:19-cv-03074-YGR (N.D. Cal.).
 3         8.     The term “CDN” means content delivery network.
 4         9.     The term “Communication” means every manner or means of
 5   disclosure, transfer or exchange of information, whether orally, in writing, face-
 6   to-face, via any video conferencing platform (e.g., Zoom, FaceTime), by
 7   telephone, mail, e-mail, text message, iMessage, short message service,
 8   messaging app (e.g., WhatsApp) or otherwise.
 9         10.    The term “Concerning” and any derivative thereof means
10   constituting, evidencing, reflecting, incorporating, effecting, including or
11   otherwise pertaining or relating to, either directly or indirectly, or being in any
12   way logically or factually connected with.
13         11.    The term “Customer”, when used in relation to an App, product, or
14   service, means a person who downloads, launches, accesses or otherwise uses that
15   App, product, or service.
16         12.    The term “DAUs” means Daily Active Users.
17         13.    The term “Developer” means any person or entity who develops or
18   publishes an App or other software.
19         14.    The term “Document(s)” shall have the broadest meaning ascribed to
20   it by Federal Rule of Civil Procedure 34(a) and means any writing of any kind,
21   Including electronically stored information (“ESI”), originals and all non-
22   identical copies (whether different from the original by reason of any notation
23   made on such copies or otherwise). This shall include, without limitation, the
24   following items, whether printed or reproduced by any process, or written or
25   produced by hand or stored in computer memory, magnetic or hard disk or other
26   data storage medium, and whether or not claimed to be privileged, confidential, or
27   otherwise excludable from discovery, namely, notes, letters, correspondence,
28   Communications, emails, electronic messages (e.g., text messages, instant

            EPIC’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
                               CASE NO. 4:20-cv-05640-YGR
                                            3
            Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 6 of 96



 1   messages, iMessage Communications, Communications via messaging app such
 2   as WhatsApp), telegrams, memoranda, summaries or records of telephone
 3   conversations, voicemails, summaries or records of personal conversations or
 4   meetings, diaries, calendars, reports, laboratory and research reports and
 5   notebooks, recorded experiments, charts, plans, drawings, diagrams, schematic
 6   diagrams, HDL, Verilog, or other code, illustrations, product descriptions,
 7   product analyses, requests for proposals, documents related to proposed or actual
 8   product improvements or changes, user manuals or guides, installation manuals or
 9   guides, technical descriptions or specifications, product repair manuals or guides,
10   photographs, video images, software flow charts or descriptions or specifications,
11   product functional descriptions or specifications, minutes or records of meetings,
12   summaries of interviews, reports, or investigations, opinions or reports of
13   consultants, reports of patent searches, patent appraisals, opinions of counsel,
14   agreements, reports or summaries of negotiations, brochures, pamphlets,
15   advertisements, circulars, trade letters, social media posts, press releases, drafts of
16   documents, sound recordings, and all other material fixed in a tangible medium of
17   whatever kind known to you or in Your possession, custody or control.
18          15.   The term “Epic” means Epic Games, Inc. and all predecessors,
19   successors, subsidiaries, divisions, parents, and/or affiliates thereof, past or
20   present, and all past or present officers, directors, affiliates, agents, employees,
21   consultants, representatives, and any other person acting on behalf of any of the
22   foregoing entities.
23          16.   The term “Hotfix” means the process by which an installed App
24   checks the Developer’s server for new content or new instructions on what
25   existing content to make accessible in the App, without changing the code of the
26   App.
27          17.   The term “IAP” refers to the Apple In-App Purchase API referenced
28   in Section 3.3.25 and Attachment 2 of the current version of the Apple Developer

             EPIC’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
                                CASE NO. 4:20-cv-05640-YGR
                                             4
             Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 7 of 96



 1   Program License Agreement.
 2           18.   The term “Including” means including, but not limited to.
 3           19.   The term “iOS” means all versions of iOS, the operating system used
 4   by the iPhone and iPod touch, and of iPadOS, the operating system used by the
 5   iPad.
 6           20.   The term “iOS App Store” means the Software Store operated by
 7   Apple for use on iOS.
 8           21.   The term “macOS” means all versions of the operating system used
 9   by the Mac personal computer.
10           22.   The term “macOS App Store” means the Software Store operated by
11   Apple for use on macOS.
12           23.   The term “MAUs” means Monthly Active Users.
13           24.   The term “Pepper Action” means In re Apple iPhone Antitrust
14   Litigation, No. 4:11-cv-06714-YGR (N.D. Cal.).
15           25.   The term “SDKs” means software development kits.
16           26.   The term “Software Store” means any digital store that offers Apps
17   for digital distribution.
18                                      Instructions
19           A.    The timeframe for the Requests is unlimited unless specifically
20   stated otherwise in a Request.
21           B.    The geographic scope of the Requests is worldwide.
22           C.    In responding to the Requests, You shall produce all Documents in
23   Your possession, custody, or control, Including Documents in the possession,
24   custody, or control of Your agents, representatives, employees, accountants,
25   attorneys or other persons acting or purporting to act on Your behalf.
26           D.    All ESI is to be produced in accordance with any ESI protocol
27   ordered by the Court.
28           E.    Pursuant to Federal Rule of Civil Procedure 34(b)(2), to the extent

              EPIC’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
                                 CASE NO. 4:20-cv-05640-YGR
                                              5
          Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 8 of 96



 1   any Request is objected to in whole or in part, state whether You intend to
 2   withhold any Documents on account of any objection and, if so, what Documents
 3   You intend to withhold, and produce all Documents responsive to those parts of
 4   the Request as to which no objection is made.
 5            F.   If a portion of a Document is responsive, produce the entire
 6   Document family in unredacted form (subject to Instruction G, below). For
 7   purposes of this Instruction, “Document family” means a group of files consisting
 8   of a parent Document and all Documents attached to that parent Document,
 9   Including an email and its attachments or a meeting agenda and its attachments.
10            G.   If any Document is withheld from production on the basis of
11   privilege, immunity, or any similar claim, provide a log in accordance with any
12   ESI protocol ordered by the Court.
13            H.   Whenever necessary to bring within the scope of any Request that
14   might otherwise be construed to be outside its scope: (a) the use of any verb in
15   any tense shall be construed as the use of that verb in all other tenses; and (b) the
16   use of a word in its singular form shall be deemed to include within its use the
17   plural form and vice versa.
18            I.   Any reference to an Apple product or service in these Requests
19   refers to all models and versions of that product or service, as well as to each
20   separate model and version of such product or service, Including prototype or
21   other early-stage models and versions that were not commercialized.
22            J.   The use of the singular shall be deemed to include the plural and vice
23   versa.
24            K.   No Request shall be read as limiting any other Request.
25            L.   The Requests are continuing in nature and impose on Apple the
26   obligations set forth in Federal Rule of Civil Procedure 26(e).
27            M.   Epic’s Requests are intended not to be duplicative of the requests for
28   production directed to Apple in the Cameron Action and/or the Pepper Action.

              EPIC’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
                                 CASE NO. 4:20-cv-05640-YGR
                                              6
          Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 9 of 96



 1   Epic intends to work cooperatively with Apple to agree on an efficient process for
 2   identifying and producing responsive Documents, taking into account the
 3   Document review and production that has already occurred in the Cameron
 4   Action and the Pepper Action.
 5                       Requests for Documents to Be Produced
 6        Requests Concerning the Cameron Action and/or the Pepper Action
 7   REQUEST FOR PRODUCTION NO. 1:
 8                All discovery produced by Apple or any third party in the Cameron
 9   Action and/or the Pepper Action.
10   REQUEST FOR PRODUCTION NO. 2:
11                All Documents that are responsive to requests for production to
12   Apple by the plaintiffs in the Cameron Action and/or the Pepper Action, as if
13   such requests had been served on the date of these Requests. For the avoidance
14   of doubt, while Epic reserves all rights with respect to this Request No. 2, Epic
15   will consider in good faith any narrowing agreed to between Apple and the
16   plaintiffs in the Cameron Action and/or the Pepper Action.
17                Documents Sufficient To Show and/or Data Requests
18   REQUEST FOR PRODUCTION NO. 3:
19                Documents sufficient to show actual and projected revenue, costs,
20   expenses, and profits, by country, by year, incurred by, earned by and/or
21   attributed to, sales of each of the following, respectively:
22                (a) iPhone;
23                (b) iPad;
24                (c) iPod touch;
25                (d) Apple Watch; and
26                (e) Apple AirPods.
27   REQUEST FOR PRODUCTION NO. 4:
28                Documents sufficient to show actual and projected revenue, costs,

            EPIC’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
                               CASE NO. 4:20-cv-05640-YGR
                                            7
          Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 10 of 96



 1   expenses, and profits, by country, by year, incurred by, earned by and/or
 2   attributed to, sales of the Apple Accessory Products or licenses granted by Apple
 3   to third-party suppliers of Accessory Products.
 4   REQUEST FOR PRODUCTION NO. 5:
 5                Documents sufficient to show actual and projected revenue, costs,
 6   expenses, investments (Including research and development) and profits, by year,
 7   incurred by, earned by and/or attributed to, Apple’s IAP.
 8   REQUEST FOR PRODUCTION NO. 6:
 9                Documents sufficient to show actual and projected revenue, by year,
10   by commission rate, earned by and/or attributed to, Apple’s IAP.
11   REQUEST FOR PRODUCTION NO. 7:
12                Documents sufficient to show actual and projected revenue, costs,
13   expenses (Including any costs or expenses Concerning Apple’s App Review
14   process, CDNs, customer support, Apple’s marketing, Apple’s technology
15   licensing, Apple’s servers, Apple’s corporate overhead, Apple’s personnel, third-
16   party payment providers, and refunds and fraud claims), investments (Including
17   research and development) and profits, by year, incurred by, earned by and/or
18   attributed to, the macOS App Store.
19   REQUEST FOR PRODUCTION NO. 8:
20                Documents sufficient to show actual and projected revenue, costs,
21   expenses (Including any costs or expenses Concerning Apple’s App Review
22   process, CDNs, customer support, Apple’s marketing, Apple’s technology
23   licensing, Apple’s servers, Apple’s corporate overhead, Apple’s personnel, third-
24   party payment providers, and refunds and fraud claims), investments (Including
25   research and development) and profits, by year, incurred by, earned by, and/or
26   attributed to, the iOS App Store.
27   REQUEST FOR PRODUCTION NO. 9:
28                Documents sufficient to show actual and projected revenue, costs,

            EPIC’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
                               CASE NO. 4:20-cv-05640-YGR
                                            8
          Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 11 of 96



 1   expenses, investments (Including research and development) and profits, by year,
 2   incurred by, earned by and/or attributed to Xcode, Metal, SDKs, APIs and all
 3   other developer tools that Apple makes available for use by third-party
 4   Developers for iOS.
 5   REQUEST FOR PRODUCTION NO. 10:
 6               Documents sufficient to show employment type (contractor or
 7   employee), training and qualifications, compensation type (e.g., wage, salary,
 8   commission) and compensation amount for the “reviewers representing 81
 9   languages vetting on average 100,000 submissions per week” involved in Apple’s
10   “rigorous, human-led review process for every app”. (Declaration of Philip W.
11   Schiller in Support of Defendant Apple Inc.’s Opposition to Plaintiff’s Motion for
12   a Preliminary Injunction (ECF No. 74) ¶ 19.)
13   REQUEST FOR PRODUCTION NO. 11:
14               Documents sufficient to show usage metrics, Including specifically
15   number of downloads, number currently installed, time spent using, MAUs,
16   DAUs, and any other usage metric, for the following categories of Apps:
17               (a) free with no in-app purchases available;
18               (b) free with in-app purchases available;
19               (c) paid without in-app purchases available; and
20               (d) paid with in-app purchases available.
21   REQUEST FOR PRODUCTION NO. 12:
22               All analyses, studies, calculations, or estimates of Customer lifetime
23   value (or range of values) to Apple from Customers of the iPhone, iPad and iPod
24   touch, respectively, by country, Including the following:
25               (a) Apple’s expected lifetime revenue (or range of revenues)
26               attributable to an iPhone Customer;
27               (b) Apple’s expected lifetime profits (or range of profits) attributable
28               to an iPhone Customer;

            EPIC’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
                               CASE NO. 4:20-cv-05640-YGR
                                            9
         Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 12 of 96



 1               (c) Apple’s iPhone Customer acquisition cost;
 2               (d) Apple’s expected lifetime revenue (or range of revenues)
 3               attributable to an iPad Customer;
 4               (e) Apple’s expected lifetime profits (or range of profits) attributable
 5               to an iPad Customer;
 6               (f) Apple’s iPad Customer acquisition cost;
 7               (g) Apple’s expected lifetime revenue (or range of revenues)
 8               attributable to an iPod touch Customer;
 9               (h) Apple’s expected lifetime profits (or range of profits) attributable
10               to an iPod touch Customer and
11               (i) Apple’s iPod touch Customer acquisition cost.
12   REQUEST FOR PRODUCTION NO. 13:
13               All analyses, studies, calculations, or estimates Concerning iPhone,
14   iPad and iPod touch Customer lifespan, Including each of the following:
15               (a) the average or expected duration from when a Customer first
16               purchases any model of the iPhone, to when that Customer is no
17               longer using any model of iPhone;
18               (b) the average or expected duration from when a Customer first
19               purchases a particular model of iPhone, to when that Customer is no
20               longer using that particular model of iPhone, for each model of
21               iPhone;
22               (c) the average or expected duration from when a Customer first
23               purchases any model of the iPad, to when that Customer is no longer
24               using any model of iPad;
25               (d) the average or expected duration from when a Customer first
26               purchases a particular model of iPad, to when that Customer is no
27               longer using that particular model of iPad, for each model of iPad;
28               (e) the average or expected duration from when a Customer first

           EPIC’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
                              CASE NO. 4:20-cv-05640-YGR
                                          10
         Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 13 of 96



 1               purchases any model of the iPod touch, to when that Customer is no
 2               longer using any model of iPod touch; and
 3               (f) the average or expected duration from when a Customer first
 4               purchases a particular model of iPod touch, to when that Customer is
 5               no longer using that particular model of iPod touch, for each model
 6               of iPod touch.
 7   REQUEST FOR PRODUCTION NO. 14:
 8               For each year, data sufficient to show iPhone, iPad, and iPod touch
 9   Customer lifespan, Including the following:
10               (a) the average or expected duration from when a Customer first
11               purchases any model of the iPhone, to when that Customer is no
12               longer using any model of iPhone;
13               (b) the average or expected duration from when a Customer first
14               purchases a particular model of iPhone, to when that Customer is no
15               longer using that particular model of iPhone, for each model of
16               iPhone;
17               (c) the average or expected duration from when a Customer first
18               purchases any model of the iPad, to when that Customer is no longer
19               using any model of iPad;
20               (d) the average or expected duration from when a Customer first
21               purchases a particular model of iPad, to when that Customer is no
22               longer using that particular model of iPad, for each model of iPad;
23               (e) the average or expected duration from when a Customer first
24               purchases any model of the iPod touch, to when that Customer is no
25               longer using any model of iPod touch; and
26               (f) the average or expected duration from when a Customer first
27               purchases a particular model of iPod touch, to when that Customer is
28               no longer using that particular model of iPod touch, for each model

           EPIC’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
                              CASE NO. 4:20-cv-05640-YGR
                                          11
          Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 14 of 96



 1                of iPod touch.
 2   REQUEST FOR PRODUCTION NO. 15:
 3                All agreements between Apple and a third party governing that third
 4   party’s participation in the Apple Video Partner Program.
 5   REQUEST FOR PRODUCTION NO. 16:
 6                One copy of each iteration over time of Your standardized
 7   agreements with App Developers effective during the period since You launched
 8   the iOS App Store Concerning the distribution of Apps on iOS devices or the
 9   collection or processing of in-App payments on iOS devices.
10   REQUEST FOR PRODUCTION NO. 17:
11                All agreements that Apple entered into with an App Developer
12   Concerning the distribution of Apps on iOS devices or the collection or
13   processing of in-App payments on iOS devices that were not identical to one of
14   Apple’s standardized agreements with Developers in effect at the time.
15   REQUEST FOR PRODUCTION NO. 18:
16                Documents sufficient to show all “third-party payment settlement
17   providers” and other entities that Apple contracts with “to facilitate Apple’s own
18   ability to accept customer payments” through Apple’s IAP, Including all firms
19   used for the processing of payments facilitated by Apple’s IAP, and the country
20   or countries for which such entity processes payments or transactions.
21   (Declaration of Philip W. Schiller in Support of Defendant Apple Inc.’s
22   Opposition to Plaintiff’s Motion for a Preliminary Injunction (ECF No. 74) ¶ 44.)
23   REQUEST FOR PRODUCTION NO. 19:
24                Documents sufficient to show, by year, the per-transaction fees
25   (expressed in absolute and percentage terms), and aggregate fees (expressed in
26   absolute and percentage terms), paid by Apple to each “third-party payment
27   settlement provider[]” and other entities that Apple contracts with “to facilitate
28   Apple’s own ability to accept customer payments through IAP for each year”.

            EPIC’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
                               CASE NO. 4:20-cv-05640-YGR
                                           12
          Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 15 of 96



 1   (Declaration of Philip W. Schiller in Support of Defendant Apple Inc.’s
 2   Opposition to Plaintiff’s Motion for a Preliminary Injunction (ECF No. 74) ¶ 44.)
 3   REQUEST FOR PRODUCTION NO. 20:
 4               Documents sufficient to show all the ways in which the iOS App
 5   Store and/or Apple’s IAP are “integrated” into the “iOS infrastructure”. (Joint
 6   Case Management Statement (ECF No. 120) at 5.)
 7   REQUEST FOR PRODUCTION NO. 21:
 8               Documents sufficient to support the assertion that Apple’s IAP and
 9   the iOS App Store “have always been integrated”. (Defendant Apple Inc.’s
10   Opposition to Epic Games, Inc.’s Motion for a Preliminary Injunction (ECF
11   No. 73) at 19-20.)
12   REQUEST FOR PRODUCTION NO. 22:
13               Documents sufficient to show all the ways in which Apple’s
14   StoreKit APIs are “integrated” into the App Store Software platform. (Defendant
15   Apple Inc.’s Opposition to Epic Games, Inc.’s Motion for a Preliminary
16   Injunction (ECF No. 73) at 21.)
17   REQUEST FOR PRODUCTION NO. 23:
18               Documents sufficient to support the assertion that “Before use of the
19   App Store or other app marketplaces became common, software was sold on
20   physical discs through brick-and-mortar electronic distributors, and those
21   distributors charged commissions as high as 50% to 70%”. (Declaration of Philip
22   W. Schiller in Support of Defendant Apple Inc.’s Opposition to Plaintiff’s Motion
23   for a Preliminary Injunction (ECF No. 74) ¶ 3.)
24   REQUEST FOR PRODUCTION NO. 24:
25               Documents sufficient to identify all “other app marketplaces” that
26   existed prior to the launch of the iOS App Store. (Declaration of Philip W.
27   Schiller in Support of Defendant Apple Inc.’s Opposition to Plaintiff’s Motion for
28   a Preliminary Injunction (ECF No. 74) ¶ 3.)

            EPIC’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
                               CASE NO. 4:20-cv-05640-YGR
                                           13
          Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 16 of 96



 1   REQUEST FOR PRODUCTION NO. 25:
 2                Documents sufficient to show any calculation supporting Apple’s
 3   public statements Concerning the number of Apple devices in “active use” and
 4   Apple’s “installed base” (Apple’s 3Q 2020 Results), Including Documents
 5   sufficient to show how such numbers were calculated.
 6   REQUEST FOR PRODUCTION NO. 26:
 7                Documents sufficient to show the number and percentage of
 8   Customers who own at least one iPhone, iPad or iPod touch, respectively, and
 9   who also own, respectively:
10                (a) an iPhone;
11                (b) an iPad;
12                (c) an iPod touch;
13                (d) a Mac;
14                (e) a HomePod;
15                (f) an Apple Watch;
16                (g) AirPods;
17                (h) an Apple TV; and
18                (i) none of the above.
19   REQUEST FOR PRODUCTION NO. 27:
20                Documents sufficient to show the number and percentage of iPhone,
21   iPad or iPod touch Customers, respectively, who own at least one iPhone, iPad or
22   iPod touch, respectively, and another Apple device that Apple considers to be in
23   active use or part of its installed base, Including the basis for such determination:
24                (a) an iPhone in active use;
25                (b) an iPad in active use;
26                (c) an iPod touch in active use;
27                (d) a Mac in active use;
28                (e) a HomePod in active use;

            EPIC’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
                               CASE NO. 4:20-cv-05640-YGR
                                           14
          Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 17 of 96



 1                   (f) an Apple Watch in active use;
 2                   (g) AirPods in active use;
 3                   (h) an Apple TV in active use; and
 4                   (i) none of the above.
 5   REQUEST FOR PRODUCTION NO. 28:
 6                   Documents sufficient to show the number and percentage of iPhone,
 7   iPad or iPod touch Customers, respectively, who own at least one iPhone, iPad or
 8   iPod touch and used any of the following in the last 30, 90, 180 or 365 days,
 9   respectively:
10                   (a) Apple Music;
11                   (b) Apple TV+;
12                   (c) Apple News;
13                   (d) Apple Arcade;
14                   (e) Apple Pay;
15                   (f) Apple Card;
16                   (g) iMessage;
17                   (h) FaceTime;
18                   (i) Find My;
19                   (j) AirDrop;
20                   (k) iCloud Photos;
21                   (l) iCloud Drive;
22                   (m) iTunes;
23                   (n) Apple Books;
24                   (o) Family Sharing;
25                   (p) Apple One; and
26                   (p) none of the above.
27   REQUEST FOR PRODUCTION NO. 29:
28                   Documents sufficient to show, by year, by country, by platform, and

            EPIC’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
                               CASE NO. 4:20-cv-05640-YGR
                                           15
          Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 18 of 96



 1   by type, the number and value of payments or purchases that were facilitated or
 2   authorized by the use of an Apple ID, other than via Apple’s IAP, Including the
 3   use of an Apple ID to authorize payments or purchases (1) on Apple devices,
 4   excluding transactions through Apple’s IAP, (2) within Android mobile Apps,
 5   specifying the App and the Software Store through with the App was distributed,
 6   and (3) through means other than Apple devices and Android mobile Apps.
 7   REQUEST FOR PRODUCTION NO. 30:
 8                Documents sufficient to show Customer spending through Apple’s
 9   IAP, and Apple’s commissions earned thereon, by App, in-App purchase, App
10   category, country, year and commission percentage.
11   REQUEST FOR PRODUCTION NO. 31:
12                Documents sufficient to show the size of Apple’s “installed base”
13   (Apple’s 3Q 2020 Results), by country, year, and model, for each of the
14   following, respectively:
15                (a) iPhone;
16                (b) iPad;
17                (c) iPod touch; and
18                (d) Mac computers.
19                            Requests Concerning Apple’s IAP
20   REQUEST FOR PRODUCTION NO. 32:
21                All Documents Concerning any request from any Developer for
22   modification of, an exception to, and/or an exemption from the provisions now
23   appearing in Section 3.2(g) or Section 3.3.2(b) of the Apple Developer Program
24   License Agreement, or Section 3.2.2(i) of Apple’s App Store Review Guidelines
25   (or in any similar provision in effect at the time such request was made).
26   REQUEST FOR PRODUCTION NO. 33:
27                All Documents Concerning any request from any Developer for
28   modification of, an exception to, and/or an exemption from any provision in prior

            EPIC’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
                               CASE NO. 4:20-cv-05640-YGR
                                           16
          Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 19 of 96



 1   versions of Apple’s App Store Review Guidelines prohibiting buttons, external
 2   links, or other calls to action that direct Customers to purchasing mechanisms
 3   other than Apple’s IAP to enable Customers to tip a Developer in an App.
 4   REQUEST FOR PRODUCTION NO. 34:
 5                All Documents Concerning any request from any Developer for
 6   modification of, an exception to, and/or an exemption from the provisions now
 7   appearing in Section 3.3.3 of the Apple Developer Program License Agreement,
 8   or Section 3.1.1 (first bulleted paragraph) or Section 3.1.3 (including subparts) of
 9   Apple’s App Store Review Guidelines (or in any similar provision in effect at the
10   time such request was made).
11   REQUEST FOR PRODUCTION NO. 35:
12                All Documents Concerning any request from any Developer for
13   modification of, an exception to, and/or an exemption from the provisions now
14   appearing in Section 4.9 (including subparts) of Apple’s App Store Review
15   Guidelines (or in any similar provision in effect at the time such request was
16   made).
17   REQUEST FOR PRODUCTION NO. 36:
18                All Documents Concerning any consideration, or decision made, by
19   Apple to create, adopt or modify, and/or to allow an exception to or an exemption
20   from, the provisions now appearing in Section 3.2(g) or Section 3.3.2(b) of the
21   Apple Developer Program License Agreement, or Section 3.2.2(i) of Apple’s App
22   Store Review Guidelines (or in any similar provision in effect at the time such
23   consideration was given or such decision was made).
24   REQUEST FOR PRODUCTION NO. 37:
25                All Documents Concerning any consideration, or decision made, by
26   Apple to create, adopt or modify, and/or to allow an exception to or an exemption
27   from, the provisions now appearing in Section 3.3.3 of the Apple Developer
28   Program License Agreement, or Section 3.1.1 (first and second bulleted

              EPIC’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
                                 CASE NO. 4:20-cv-05640-YGR
                                             17
          Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 20 of 96



 1   paragraphs) or Section 3.1.3 (including subparts) of Apple’s App Store Review
 2   Guidelines (or in any similar provision in effect at the time such consideration
 3   was given or such decision was made).
 4   REQUEST FOR PRODUCTION NO. 38:
 5                All Documents Concerning any consideration, or decision made, by
 6   Apple to create, adopt or modify, and/or to allow an exception to or an exemption
 7   from the provisions now appearing in Section 4.9 (including subparts) of Apple’s
 8   App Store Review Guidelines (or in any similar provision in effect at the time
 9   such request was made).
10   REQUEST FOR PRODUCTION NO. 39:
11                All Documents Concerning any request from any Developer not to
12   use Apple’s IAP for purchases of in-App digital content.
13   REQUEST FOR PRODUCTION NO. 40:
14                All Documents Concerning any consideration, or decision made, by
15   Apple not to require use of Apple’s IAP for purchases of in-App digital content.
16   REQUEST FOR PRODUCTION NO. 41:
17                All Documents Concerning any request from any Developer to pay
18   less than the commissions specified in the applicable provision of the Apple
19   Developer Program License Agreement at the time such request was made.
20   REQUEST FOR PRODUCTION NO. 42:
21                All Documents Concerning any consideration, or decision made, by
22   Apple to accept less than the commissions specified in the applicable provision of
23   the Apple Developer Program License Agreement at the time such consideration
24   or decision was made.
25   REQUEST FOR PRODUCTION NO. 43:
26                All Documents Concerning an alleged or actual breach or violation
27   by any Developer of Apple’s provision prohibiting Developers from
28   “encourag[ing] users to use a purchasing method other than in-App purchase”, as

            EPIC’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
                               CASE NO. 4:20-cv-05640-YGR
                                           18
          Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 21 of 96



 1   stated in Section 3.1.3 of the current version of Apple’s App Store Review
 2   Guidelines (or any similar provision in effect at the time such breach or violation
 3   occurred).
 4   REQUEST FOR PRODUCTION NO. 44:
 5                All Documents Concerning modifications of, or exceptions to or
 6   exemptions from, any of Apple’s contractual (or policy or guideline)
 7   requirements Concerning Apple’s IAP that were granted or denied to a
 8   Developer, Including permitting or prohibiting a Developer to integrate a method
 9   other than Apple’s IAP for accepting payments from Customers for in-App digital
10   content, or modifying or permitting an exception to, the commissions now
11   specified in Section 3.4 of Schedule 2 to the Apple Developer Program License
12   Agreement (or in any similar provision in effect at the applicable time).
13   REQUEST FOR PRODUCTION NO. 45:
14                All Documents Concerning Apple’s decision to create the Apple
15   Video Partner Program.
16   REQUEST FOR PRODUCTION NO. 46:
17                All Documents Concerning Apple’s IAP, any method other than
18   Apple’s IAP for accepting payments from Customers, the commissions now
19   specified in Section 3.4 of Schedule 2 to the Apple Developer Program License
20   Agreement (or in any similar provision in effect at the applicable time), or any
21   modifications to, exceptions to or exemptions from, those commissions,
22   Concerning Communications between Apple, on the one hand, and any of the
23   Developers of the following Apps, on the other hand:
24                (a) Airbnb
25                (b) Facebook
26                (c) ClassPass;
27                (d) Amazon Prime Video;
28                (e) Netflix;

            EPIC’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
                               CASE NO. 4:20-cv-05640-YGR
                                           19
          Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 22 of 96



 1               (f) Hey;
 2               (g) Altice One; and
 3               (h) Canal+.
 4   REQUEST FOR PRODUCTION NO. 47:
 5               All Documents Concerning security or privacy lapses, violations
 6   and/or breaches, Including the presence of malware or adware or the misuse of
 7   personal information, on any of the following Apps:
 8               (a) Airbnb
 9               (b) Facebook
10               (c) ClassPass;
11               (d) Amazon Prime Video;
12               (e) Netflix;
13               (f) Hey;
14               (g) Altice One; and
15               (h) Canal+.
16   REQUEST FOR PRODUCTION NO. 48:
17               All Documents Concerning Communications between Apple, on the
18   one hand, and any of the “over 130 premium subscription video entertainment
19   providers” identified on Apple’s website as being part of the Apple Video Partner
20   Program (see Apple, “Apple Video Partner Program” https://developer.apple.
21   com/programs/video-partner/ (last accessed October 18, 2020)), Concerning
22   Apple’s IAP, any payment method for in-app purchases other than Apple’s IAP,
23   the commissions now specified in Section 3.4 of Schedule 2 to the Apple
24   Developer Program License Agreement (or in any similar provision in effect at
25   the applicable time), or any modifications to, exceptions to or exemptions from,
26   those commissions.
27
28

            EPIC’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
                               CASE NO. 4:20-cv-05640-YGR
                                           20
          Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 23 of 96



 1   REQUEST FOR PRODUCTION NO. 49:
 2                All Documents Concerning any instance in which Apple terminated
 3   a Developer’s Apple Developer Program account as a result of the Developer’s
 4   introduction or proposed or threatened introduction of a non-IAP payment
 5   method into the Developer’s App, Including the “over 2,000 accounts
 6   [terminated] for introducing a non-IAP payment method”. (Defendant Apple
 7   Inc.’s Opposition to Epic Games, Inc.’s Motion for a Preliminary Injunction (ECF
 8   No. 73) at 8.)
 9   REQUEST FOR PRODUCTION NO. 50:
10                All Documents Concerning a Developer’s consideration of not
11   providing or limiting the scope of an App, product, feature or service, as a result
12   (at least in part) of the costs associated with any commissions that would be
13   payable to Apple if such App, product, feature or service were provided.
14   REQUEST FOR PRODUCTION NO. 51:
15                All Documents Concerning Your consideration of enabling, or
16   decision to enable, Apple users to authorize payments or purchases using an
17   Apple ID, other than through Apple’s IAP, Including (1) on Apple devices,
18   excluding transactions through Apple’s IAP, (2) within Android mobile Apps,
19   and (3) through means other than Apple devices and Android mobile Apps.
20   REQUEST FOR PRODUCTION NO. 52:
21                All Documents, Including Communications and presentations,
22   Concerning commissions and/or fees, Including rates, charged for the distribution
23   of Apps or in-App purchases on the Google Play Store and the Epic Games Store.
24                Requests Concerning Arguments Advanced by Apple
25                                        in this Action
26   REQUEST FOR PRODUCTION NO. 53:
27                All monthly, quarterly and yearly audited or unaudited financial
28   Documents, Including profit and loss statements, income statements, balance

            EPIC’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
                               CASE NO. 4:20-cv-05640-YGR
                                           21
          Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 24 of 96



 1   sheets and cash flow statements, that concern Xcode, Metal, SDKs, APIs and all
 2   other developer tools for iOS that Apple makes available for use by third-party
 3   Developers, and that were prepared for or received by any of Apple’s officers,
 4   directors or senior managers (Including the Chief Financial Officer, treasurer or
 5   controller for relevant business units).
 6   REQUEST FOR PRODUCTION NO. 54:
 7                All business and/or strategic plans, presentations to Apple’s officers
 8   or Board of Directors or any committee thereof, as well as long-term planning
 9   Documents, and competitor analyses, Concerning competition faced by any of the
10   following:
11                (a) iPhone;
12                (b) iPad;
13                (c) iPod touch;
14                (d) iOS;
15                (e) macOS App Store; and
16                (f) Apple’s IAP.
17   REQUEST FOR PRODUCTION NO. 55:
18                All studies, analyses, surveys, reports, assessments or papers
19   Concerning any effect of the pricing of non-iOS devices on the pricing of the
20   iPhone, iPad or iPod touch.
21   REQUEST FOR PRODUCTION NO. 56:
22                All studies, analyses, surveys, reports, assessments or papers that
23   Apple created, conducted, commissioned or reviewed Concerning competition
24   between iOS products and Android products.
25   REQUEST FOR PRODUCTION NO. 57:
26                All studies, analyses, surveys, reports, assessments or papers that
27   Apple created, conducted, commissioned or reviewed Concerning competition
28   between iOS products and any personal computer or dedicated gaming device,

            EPIC’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
                               CASE NO. 4:20-cv-05640-YGR
                                           22
          Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 25 of 96



 1   Including Windows PC, Xbox One, Xbox Series X, Xbox Series S, Nintendo
 2   Switch, PlayStation4, PlayStation 5, Microsoft tablets, Including any prior or
 3   future model, and game streaming platforms.
 4   REQUEST FOR PRODUCTION NO. 58:
 5                All studies, analyses, surveys, reports, assessments or papers that
 6   Apple created, conducted, commissioned or reviewed regarding the costs and/or
 7   impediments associated with switching between iOS products and Android
 8   products, Including the volume and rate of switching, and the reason(s) for
 9   switching or not switching.
10   REQUEST FOR PRODUCTION NO. 59:
11                All Documents Concerning Customers’ awareness of, familiarity
12   with, lack of awareness of, and/or lack of familiarity with (a) the fact that Apple
13   does not permit any Software Store on iOS devices other than the iOS App Store;
14   (b) the fact that Apple does not allow Developers to use any method other than
15   Apple’s IAP for accepting payments from Customers for certain types of
16   transactions; or (c) Apple’s fee or commission on the purchase of Apps and
17   Apple’s IAP transactions.
18   REQUEST FOR PRODUCTION NO. 60:
19                All studies, analysis, surveys, assessments or reports Concerning the
20   effects of the iOS App Store, the availability of third-party Apps on iOS, and/or
21   Apple’s IAP on Customer demand for, price of and sales of each of the following:
22                (a) iPhone;
23                (b) iPad; and
24                (c) iPod touch.
25   REQUEST FOR PRODUCTION NO. 61:
26                All studies, analyses, surveys, reports, assessments or papers
27   Concerning any security or privacy features and/or attributes of Mac computers,
28   iOS, macOS or the macOS App Store, Including Apple’s statement that “We

            EPIC’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
                               CASE NO. 4:20-cv-05640-YGR
                                           23
            Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 26 of 96



 1   design Mac hardware and software with advanced technologies that work
 2   together to run Apps more securely, protect your data, and help keep you safe on
 3   the web.” (Apple, “Security. Built right in.”
 4   https://www.apple.com/macos/security/ (last accessed October 15, 2020).)
 5   REQUEST FOR PRODUCTION NO. 62:
 6                 All studies, analyses, surveys, reports, assessments or papers
 7   Concerning security or privacy lapses, violations and/or breaches on Mac
 8   computers, iOS, macOS or the macOS App Store, Including the presence of
 9   malware or adware or the misuse of personal information.
10   REQUEST FOR PRODUCTION NO. 63:
11                 All studies, analyses, surveys, reports, assessments or papers
12   Concerning claims of fraudulent or incorrect purchases, requests for refunds or
13   any other Customer disputes, and the resolutions thereof, Concerning Apple’s
14   IAP.
15   REQUEST FOR PRODUCTION NO. 64:
16                 All Documents Apple intends to rely on or otherwise use to support
17   its defenses or counterclaims in this Action, Including the categories of
18   Documents listed in Apple’s October 13, 2020 Initial Disclosures.
19                 Requests Concerning Apple’s Retaliation Against Epic
20   REQUEST FOR PRODUCTION NO. 65:
21                 All Documents Concerning any request from any Developer for
22   modification of, an exception to, and/or an exemption from the provisions now
23   appearing in Section 4.8 of Apple’s App Store Review Guidelines (or in any
24   similar provision in effect at the time such request was made).
25   REQUEST FOR PRODUCTION NO. 66:
26                 All Documents Concerning any consideration, or decision made, by
27   Apple to create, adopt or modify, and/or to allow an exception to or an exemption
28   from the provisions now appearing in Section 4.8 of Apple’s App Store Review

             EPIC’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
                                CASE NO. 4:20-cv-05640-YGR
                                            24
          Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 27 of 96



 1   Guidelines (or in any similar provision in effect at the time such request was
 2   made).
 3   REQUEST FOR PRODUCTION NO. 67:
 4                All Documents Concerning Hotfixes in Apps distributed through the
 5   iOS App Store or the macOS App Store.
 6   REQUEST FOR PRODUCTION NO. 68:
 7                All Documents Concerning Epic and/or its products, Including
 8   Epic’s use of a Hotfix to enable Epic direct pay in Fortnite on iOS.
 9   REQUEST FOR PRODUCTION NO. 69:
10                All Documents Concerning Apple’s decision to terminate Epic’s
11   Team ID ’84 account in Apple’s Developer Program and/or the decision to
12   terminate Fortnite from the iOS App Store.
13   REQUEST FOR PRODUCTION NO. 70:
14                All Documents Concerning:
15                 (a) Apple’s App Store Review Notice to Epic Games, dated
16                August 13, 2020;
17                (b) Apple’s App Store Review Notice to Epic Games, dated
18                August 14, 2020;
19                (c) Apple’s App Store Review Notice to Epic Games, dated
20                August 15, 2020;
21                (d) Apple’s App Store Review Notice to Epic Games, dated
22                August 26, 2020; and
23                (e) Apple’s Termination Notice to Epic Games, dated August 28,
24                2020.
25
26
27
28

              EPIC’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
                                 CASE NO. 4:20-cv-05640-YGR
                                             25
         Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 28 of 96



 1   Dated: October 23, 2020
 2                                           Respectfully submitted,

 3                                           By /s/ Lauren A. Moskowitz______

 4
                                                FAEGRE DRINKER BIDDLE &
 5                                              REATH LLP

 6                                              Paul J. Riehle
                                                paul.riehle@faegredrinker.com
 7
                                                Four Embarcadero Center
 8                                              San Francisco, California 94111
                                                Telephone: (415) 591-7500
 9                                              Facsimile: (415) 591-7510

10                                              CRAVATH, SWAINE & MOORE
                                                LLP
11
                                                Christine A. Varney (pro hac vice)
12                                              cvarney@cravath.com
                                                Katherine B. Forrest (pro hac vice)
13                                              kforrest@cravath.com
                                                Gary A. Bornstein (pro hac vice)
14                                              gbornstein@cravath.com
                                                Yonatan Even (pro hac vice)
15                                              yeven@cravath.com
                                                Lauren A. Moskowitz (pro hac vice)
16                                              lmoskowitz@cravath.com
                                                M. Brent Byars (pro hac vice)
17                                              mbyars@cravath.com

18                                              825 Eighth Avenue
                                                New York, New York 10019
19                                              Telephone: (212) 474-1000
                                                Facsimile: (212) 474-3700
20
                                                Attorneys for Plaintiff and Counter-
21                                              defendant
                                                EPIC GAMES, INC.
22
23
24
25
26
27
28

           EPIC’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
                              CASE NO. 4:20-cv-05640-YGR
                                          26
           Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 29 of 96



 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on October 23, 2020, I served true and correct copies of

 3   Plaintiff/Counter-Defendant Epic Games, Inc. First Set of Requests for Production of

 4   Documents via electronic mail, pursuant to an agreement among the parties for electronic

 5   service, to the following counsel of record in this action and the related actions:

 6   Theodore J. Boutrous Jr.                      Steve W. Berman
     Richard J. Doren                              Robert F. Lopez
 7   Daniel G. Swanson                             Shana E. Scarlett
     Mark A. Perry                                 Benjamin J. Siegel
 8   Veronica S. Lewis                             HAGENS BERMAN SOBOL SHAPIRO LLP
 9   Cynthia E. Richman                            steve@hbsslaw.com
     Jay P. Srinivasan                             robl@hbsslaw.com
10   Ethan D. Dettmer                              shanas@hbsslaw.com
     Eli M. Lazarus                                bens@hbsslaw.com
11   Harry Phillips
     GIBSON, DUNN & CRUTCHER LLP                   Interim Class Counsel for the Developer Plaintiffs
12   tboutrous@gibsondunn.com
13   rdoren@gibsondunn.com                         Mark C. Rifkin
     dswanson@gibsondunn.com                       Rachele R. Byrd
14   mperry@gibsondunn.com                         Matthew M. Guiney
     vlewis@gibsondunn.com                         Brittany N. DeJong
15   crichman@gibsondunn.com                       WOLF HALDENSTEIN ADLER FREEMAN &
     jsrinivasan@gibsondunn.com                    HERZ LLP
16
     edettmer@gibsondunn.com                       rifkin@whafh.com
17   elazarus@gibsondunn.com                       byrd@whafh.com
     hphillips2@gibsondunn.com                     guiney@whafh.com
18                                                 dejong@whafh.com
19   William F. Stute                Interim Class Counsel for the Consumer Plaintiffs
     E. Joshua Rosenkranz
20
     ORRICK, HERRINGTON & SUTCLIFFE LLP
21   wstute@orrick.com
     jrosenkranz@orrick.com
22
     Attorneys for Apple Inc.
23
24
            I certify under penalty of perjury that the foregoing is true and correct. Executed on
25
     October 23, 2020, at New York City, New York.
26
27
                                                           /s/ Amal El Bakhar
28                                                         Amal El Bakhar

             EPIC’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
                                CASE NO. 4:20-cv-05640-YGR
                                            27
Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 30 of 96




                    Exhibit 2
       Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 31 of 96




                                           +1-212-474-1648

                                       lmoskowitz@cravath.com



                                                                                November 9, 2020

              Epic Games, Inc. v. Apple Inc., No. 4:20-cv-05640-YGR (N.D. Cal.)

Dear Ethan:

               I write on behalf of Epic Games, Inc. (“Epic”) with regards to certain objections
asserted by Apple Inc. (“Apple”) to the requests for production in Cameron et al. v. Apple Inc.,
No. 4:19-cv-03074-YGR (N.D. Cal.) (“Cameron”) and In re Apple iPhone Antitrust Litigation,
No. 4:11-cv-06714-YGR (N.D. Cal.) (“Pepper”). Without taking a position on the propriety of
any objections made in Cameron or Pepper, the objections identified in this letter cannot be
properly applied in Epic v. Apple. Epic requests that Apple promptly confirm that Apple will not
exclude documents from production going forward based on these objections in response to the
Cameron and Pepper Plaintiffs’ requests for production and Epic’s First Set of Requests for
Production of Documents (“Epic’s RFPs”).

               As you know, Epic’s RFPs seek “[a]ll Documents that are responsive to requests
for production to Apple by the plaintiffs in the Cameron Action and/or the Pepper Action, as if
such requests had been served on the date of these Requests.” (Epic’s RFPs, Request No. 2.)
Apple has served responses and objections in response to the requests for production in Cameron
and Pepper. In this letter, Epic is not taking a position as to whether Apple’s objections were a
valid basis on which to withhold documents from the productions that Apple has already made.
However, certain of these objections are clearly not a valid basis on which to exclude documents
from production going forward in response to Epic’s RFPs.

                First, Apple generally objected to the Pepper and Cameron Plaintiffs’ requests
“to the extent that they seek documents and information related to consumers located outside of
the United States or their transactions, or conduct or activity taking place outside of the United
States, because such Requests are overly broad, unduly burdensome, and not relevant to the
claims or defenses in this action”. (Apple’s Responses and Objections to Developer Plaintiffs’
First Set of Requests for Production (“Apple’s Cameron R&Os”), General Objection No. 5; see
also Apple’s Responses and Objections to Consumer Plaintiffs’ First Set of Requests for
       Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 32 of 96
                                                                                                    2


Production (“Apple’s First Pepper R&Os”), General Objection No. 4; Apple’s Amended
Responses and Objections to Consumer Plaintiffs’ Second Set of Requests for Production
(“Apple’s Second Pepper R&Os”), General Objection No. 5.) Apple similarly objected to
specific requests to the extent they concerned governmental entities, regulatory entities,
consumers, developers, transactions, conduct, or activity outside of the United States. (See
Apple’s Cameron R&Os, Specific Objection Nos. 4, 6, 11, 13, 15, 26, 32, 37-38, 42-44, 66-68,
71, 74-75, 77, 82; Apple’s First Pepper R&Os, Specific Objection Nos. 29-30; Apple’s Second
Pepper R&Os, Specific Objection No. 47.)

                These objections do not apply in Epic v. Apple. Epic alleges that Apple’s anti-
competitive conduct took place in markets that are worldwide in geographic scope. (See Compl.
¶ 57 (“The geographic scope of the iOS App Distribution Market is worldwide, as consumers
and developers can access iOS worldwide.”); id. ¶ 118 (“The geographic scope of the iOS In-
App Payment Processing Market is worldwide, as consumers and developers can access iOS
worldwide.”); see also Evans Decl. (Dkt. 62) at p. 10 n.37.) Therefore, requests concerning
governmental entities, regulatory entities, consumers, developers, transactions, conduct, or
activity outside of the United States are relevant to Epic’s claims.

                Second, Apple generally objected to the Pepper Plaintiffs’ Requests for
Production of Documents to Defendant Apple Inc. – Set No. 2 “because Plaintiffs have unduly
delayed in propounding them” by serving them after “Apple substantially completed its
document productions on July 31, 2020”. (Apple’s Second Pepper R&Os, General Objection
No. 2.) Apple asserts that “it would be unreasonable and unduly burdensome for Apple to have
to collect new discovery in response to these belated requests.” (Id.) Apple similarly objected
on the basis of undue delay to nearly every specific request in the Pepper Plaintiffs’ second set
of requests. (See Id., Specific Objection Nos. 31, 33-42, 44-50, 54.)

               These objections do not apply in Epic v. Apple because Epic’s RFPs were not
delayed. To the contrary, Epic served its requests on Apple on October 23, 2020, just two weeks
after Apple provided the requests for production and responses and objections from Pepper and
Cameron, which Epic had been requesting for weeks. As such, objections on the basis of delay
do not hold water with respect to Epic.

               Third, Apple objected to the Pepper Plaintiffs’ Request No. 53, which sought
documents concerning changes made to Apple’s app review procedures on August 31, 2020,
because “the Request seeks information that is not relevant to any party’s claim or defense
(especially given Plaintiffs’ allegations that Apple engaged in anti-competitive conduct in
establishing the App Store in 2008), nor proportional to the needs of the case”. (Apple’s Second
Pepper R&Os, Specific Objection No. 53.)

               This objection also does not apply in Epic v. Apple. Epic filed its complaint less
than three weeks before the change in app review procedure that is the subject of Pepper
Plaintiffs’ Request No. 53. A central issue in Epic v. Apple is whether Apple’s contracts of
adhesion and app review procedures that were in place at the time Epic filed its complaint were
anti-competitive. Therefore, changes made by Apple to those contracts or procedures in the
immediate aftermath of Epic’s complaint are relevant to Epic’s claims.
       Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 33 of 96
                                                                                                3


               Please confirm that Apple will not stand on the above objections in the context of
future review and production of documents in response to the Cameron and Pepper Plaintiffs’
requests for production and Epic’s RFPs.


                                                Sincerely,



                                                s/ Lauren A. Moskowitz


Ethan D. Dettmer
GIBSON, DUNN & CRUTCHER LLP
edettmer@gibsondunn.com
AppleAppStoreDiscovery@gibsondunn.com

E. Joshua Rosenkranz
William F. Stute
ORRICK, HERRINGTON & SUTCLIFFE LLP
jrosenkranz@orrick.com
    wstute@orrick.com

Steve W. Berman
Robert F. Lopez
Shana E. Scarlett
Ben Siegel
Ted Wojcik
HAGENS BERMAN SOBOL SHAPIRO LLP
steve@hbsslaw.com
    robl@hbsslaw.com
        shanas@hbsslaw.com
           bens@hbsslaw.com
               tedw@hbsslaw.com

Mark C. Rifkin
Rachele R. Byrd
Matthew M. Guiney
Brittany N. DeJong
WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP
rifkin@whafh.com
    byrd@whafh.com
       guiney@whafh.com
           dejong@whafh.com

BY EMAIL
Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 34 of 96




                    Exhibit 3
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 35 of 96


                 THEODORE J. BOUTROUS JR., SBN 132099                   MARK A. PERRY, SBN 212532
            1       tboutrous@gibsondunn.com                              mperry@gibsondunn.com
                 RICHARD J. DOREN, SBN 124666                           CYNTHIA E. RICHMAN (D.C. Bar No.
            2       rdoren@gibsondunn.com                                 492089; pro hac vice)
                 DANIEL G. SWANSON, SBN 116556                            crichman@gibsondunn.com
            3       dswanson@gibsondunn.com                             GIBSON, DUNN & CRUTCHER LLP
                 JAY P. SRINIVASAN, SBN 181471                          1050 Connecticut Avenue, N.W.
            4      jsrinivasan@gibsondunn.com                           Washington, DC 20036-5306
                 GIBSON, DUNN & CRUTCHER LLP                            Telephone: 202.955.8500
            5    333 South Grand Avenue                                 Facsimile: 202.467.0539
                 Los Angeles, CA 90071-3197
            6    Telephone: 213.229.7000                                ETHAN DETTMER, SBN 196046
                 Facsimile: 213.229.7520                                 edettmer@gibsondunn.com
            7                                                           ELI M. LAZARUS, SBN 284082
                 VERONICA S. LEWIS (Texas Bar No.                        elazarus@gibsondunn.com
            8    24000092; pro hac vice)                                GIBSON, DUNN & CRUTCHER LLP
                  vlewis@gibsondunn.com                                 555 Mission Street, Suite 3000
            9    GIBSON, DUNN & CRUTCHER LLP                            San Francisco, CA 94105-0921
                 2100 McKinney Avenue, Suite 1100                       Telephone: 415.393.8200
          10     Dallas, TX 75201                                       Facsimile: 415.393.8306
                 Telephone: 214.698.3100
          11     Facsimile: 214.571.2900                                Attorneys for Defendant, APPLE INC.
          12

          13                                   UNITED STATES DISTRICT COURT
          14                                  NORTHERN DISTRICT OF CALIFORNIA
          15                                         OAKLAND DIVISION
          16

          17     EPIC GAMES, INC.,                              CASE NO. 4:20-CV-05640-YGR
          18                          Plaintiff,                DEFENDANT APPLE INC’S OBJECTIONS
                                                                AND RESPONSES TO PLAINTIFF’S FIRST
          19            v.                                      SET OF REQUESTS FOR PRODUCTION
                                                                OF DOCUMENTS
          20     APPLE INC.,
                                                                The Hon. Yvonne Gonzalez Rogers
          21                          Defendant.
          22
                 And related counterclaims.
          23

          24
                 PROPOUNDING PARTY:                       Plaintiff Epic Games, Inc.
          25
                 RESPONDING PARTY:                        Defendant Apple Inc.
          26
                 SET NO.:                                 ONE
          27

          28
Gibson, Dunn &
Crutcher LLP
                 DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 36 of 96


            1           Pursuant to Federal Rules of Civil Procedure 26 and 34, Defendant Apple Inc., by and through
            2    the undersigned counsel, hereby objects and responds to the Plaintiff Epic Games, Inc.’s First Set of
            3    Requests for Production, including without limitation the document requests (the “Requests”),
            4    Definitions, and Instructions contained therein.
            5                                       PRELIMINARY STATEMENT
            6           1.      Apple’s responses to the Requests are made to the best of its current knowledge,
            7    information, and belief. Apple reserves the right to supplement or amend any of its responses should
            8    future investigation indicate that such supplementation or amendment is necessary.
            9           2.      Apple’s responses to the Requests are confidential and made solely for the purposes of
          10     and in relation to this action. Each response is given subject to all appropriate objections (including,
          11     but not limited to, objections concerning privilege, competency, relevancy, materiality, propriety, and
          12     admissibility). All objections are reserved and may be interposed at any time.
          13            3.      Apple’s responses are based on its understanding that Plaintiff seeks only information
          14     that is within Apple’s possession, custody, and control.
          15            4.      Apple incorporates by reference each and every General Objection set forth into each
          16     and every Specific Response and Objection. From time to time, a Specific Response and Objection
          17     may repeat a General Objection. The failure to include any General Objection in any Specific
          18     Response and Objection shall not be interpreted as a waiver of any General Objection to that
          19     response.
          20            5.      Nothing contained in these Responses and Objections or provided in response to the
          21     Requests consists of, or should be construed as, an admission relating to the accuracy, relevance,
          22     existence, or nonexistence of any alleged facts or information referenced in any Request.
          23                                           GENERAL OBJECTIONS
          24            1.      Apple generally objects to the Requests (including the Definitions and Instructions),
          25     on the grounds and to the extent that they purport to impose obligations beyond those imposed or
          26     authorized by the Federal Rules of Civil Procedure, the Federal Rules of Evidence, the Local Rules of
          27     the Northern District of California, any other applicable federal or state law, and any agreements
          28
Gibson, Dunn &
Crutcher LLP
                                                                     2
                 DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 37 of 96


            1    between the parties. Apple will construe and respond to the Requests in accordance with the
            2    requirements of the Federal Rules of Civil Procedure and other applicable rules or laws.
            3           2.      Apple generally objects to the Requests to the extent that they are duplicative of the
            4    requests served by the Consumer Plaintiffs and/or Developer Plaintiffs in their respective requests for
            5    production. The Court’s Order Regarding Coordination of Discovery in the Related App Store
            6    Actions requires that “Plaintiffs shall coordinate discovery efforts to minimize expenses and facilitate
            7    the orderly and efficient progress of the Related App Store Actions. Consumer Plaintiffs and
            8    Developer Plaintiffs shall consult in good faith and engage in reasonable effort to coordinate
            9    discovery . . . . To the extent discovery is served by any Plaintiff, such Plaintiff shall avoid
          10     duplicating discovery requests previously served by any other Plaintiffs.” See, e.g. Cameron, ECF 80
          11     at ¶ 1. “Any cases that are subsequently related to the Related App Store Actions are to be bound by
          12     these protocols governing the coordination of discovery.” Id. at ¶ 7. Additionally, during the
          13     October 19, 2020 Case Management Conference in this case, the Court instructed Epic that it “cannot
          14     re-litigate” the discovery responses in the Cameron and Pepper Actions. Oct. 19, 2020 Hr’g Tr. at
          15     20:17-24. Accordingly, except where stated otherwise, Apple will produce non-privileged documents
          16     responsive to these requests, to the extent in existence and locatable after a reasonable search of the
          17     documents of the individuals who have been designated as custodians in the above-captioned action
          18     (“Designated Custodians”).
          19            3.      Apple generally objects to the Requests to the extent that they seek documents and
          20     information that are unrelated and irrelevant to the claims in, or defenses to, this litigation and
          21     disproportionate to the needs of the case, or are of such marginal relevance that their probative value
          22     is outweighed by the burden imposed on Apple in having to search for and provide such documents
          23     or information.
          24            4.      Apple generally objects to the Requests to the extent that they are vague, ambiguous,
          25     overly broad, and/or unduly burdensome, including to the extent that they call for the production of
          26     “each,” “every,” “any,” or “all” documents concerning the subject matters referenced therein.
          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                      3
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 38 of 96


            1           5.      Apple generally objects to the Requests to the extent they do not identify the
            2    documents sought with reasonable particularity as required by Rule 34(b) of the Federal Rules of
            3    Civil Procedure.
            4           6.      Apple generally objects to the Requests on the grounds and to the extent that they call
            5    for the production of any information or documents protected by the attorney-client privilege, the
            6    attorney work-product doctrine, Federal Rule of Evidence 502, any other legally cognizable privilege
            7    or immunity, or the laws, regulations, or policies of other countries, and Apple and its counsel hereby
            8    assert such privileges and immunities. Inadvertent production of any information or documents that
            9    are privileged or otherwise immune from discovery shall not constitute a waiver of any privilege or of
          10     any other ground for objecting to the discovery with respect to such information or documents or the
          11     subject matter thereof, or the right of Apple to object to the use of any such information or documents
          12     or the subject matter thereof during these or any other proceedings. The production of a privileged or
          13     work-product-protected document, whether inadvertent or otherwise, is not a waiver of privilege or
          14     protection from discovery in this case or in any other federal or state proceeding to the fullest extent
          15     of Federal Rule of Evidence sections 502(d) and (e). For example, the production of privileged or
          16     work-product-protected documents in this case as part of a mass production is not itself a waiver in
          17     this case or in any other federal or state proceeding.
          18            7.      Apple generally objects to the Requests to the extent that they seek proprietary or
          19     other confidential information. To the extent any proprietary or confidential information, trade secret,
          20     or other sensitive or protected business information is non-privileged and responsive to the Requests
          21     and not otherwise objectionable, Apple will produce such information in accordance with the
          22     Stipulated Protective Order entered in this litigation, as well as the ESI Protocol entered in this
          23     litigation, and such other procedures as the parties or Court may establish to protect sensitive or
          24     confidential information.
          25            8.      Apple generally objects to production of documents in response to the Requests on the
          26     grounds and to the extent that production of such documents demanded therein would violate the
          27     rights of privacy of third parties under California law or other applicable laws of any relevant
          28
Gibson, Dunn &
Crutcher LLP
                                                                     4
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                           Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 39 of 96


            1    jurisdiction, or that such production otherwise is prohibited by law, or is subject to legal requirements
            2    for notification of third parties.
            3              9.    Apple generally objects to the Requests to the extent they seek information outside of
            4    Apple’s possession, custody, and control, or to the extent they are inconsistent with federal law,
            5    international treaties or conventions, and/or conflict of law and comity principles by seeking
            6    documents or information located outside the United States.
            7              10.   Apple generally objects to the Requests to the extent that they seek documents and
            8    information related to consumers located outside of the United States or their transactions, or
            9    transactions, conduct, or activity taking place outside of the United States or involving trade or
          10     commerce with foreign nations, because such Requests are overly broad, unduly burdensome, not
          11     relevant to the claims or defenses in this action, or otherwise outside the proper scope of discovery in
          12     accordance with the Foreign Trade Antitrust Improvement Act, 15 U.S.C. § 6a.
          13               11.   Apple generally objects to the Requests to the extent that they seek information that is
          14     already in Plaintiff’s possession, that is publicly available, or that is readily available from another
          15     source.
          16               12.   Apple generally objects to the Requests to the extent they seek to impose an obligation
          17     on Apple to conduct anything beyond a diligent search and reasonable inquiry of readily accessible
          18     files, including electronic files, where responsive documents would reasonably be expected to be
          19     found.
          20               13.   Apple objects to each Request to the extent that it uses words and phrases that are not
          21     defined in an understandable manner. Apple will interpret the terms and phrases used in those
          22     requests as those terms and phrases are understood to Apple.
          23               14.   Apple objects to the definition of “Apple,” “You,” and/or “Your” as overly broad and
          24     unduly burdensome to the extent that it includes “predecessors, successors, subsidiaries . . . affiliates,
          25     . . . consultants and representatives.” In responding to these Requests, Apple will construe the terms
          26     “Apple,” “You,” and/or “Your” to refer to Apple Inc. and its employees.
          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                      5
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                           Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 40 of 96


            1              15.    Apple objects to Instruction A to the extent that it states “[t]he timeframe for the
            2    Requests is unlimited,” thus making each Request overly broad, unduly burdensome, and not relevant
            3    to the claims or defenses in this action, especially Requests that seek documents pertaining to actions
            4    outside the applicable statutes of limitations. Unless otherwise stated, Apple will collect and produce
            5    documents for the time period January 1, 2017 through August 13, 2020.
            6              16.    By stating in these responses that Apple will produce documents, Apple does not
            7    intend to represent that any responsive documents actually exist, but rather that Apple is making and
            8    will continue to make a reasonable, good faith search and attempt to ascertain whether responsive
            9    documents do in fact exist.
          10                                  SPECIFIC RESPONSES AND OBJECTIONS
          11     REQUEST FOR PRODUCTION NO. 1:
          12               All discovery produced by Apple or any third party in the Cameron Action and/or the Pepper
          13     Action.
          14     RESPONSE TO REQUEST FOR PRODUCTION NO. 1:
          15               Apple incorporates by reference the foregoing General Objections. Apple further objects to
          16     this Request to the extent that it seeks information or documents that may be subject to confidentiality
          17     agreements with third parties.
          18               Subject to and without waiving the foregoing objections, Apple responds as follows: Apple
          19     has produced or will produce non-privileged documents responsive to this request, subject to the
          20     responses and objections lodged in the Cameron and Pepper Actions.
          21     REQUEST FOR PRODUCTION NO. 2:
          22               All Documents that are responsive to requests for production to Apple by the plaintiffs in the
          23     Cameron Action and/or the Pepper Action, as if such requests had been served on the date of these
          24     Requests. For the avoidance of doubt, while Epic reserves all rights with respect to this Request
          25     No. 2, Epic will consider in good faith any narrowing agreed to between Apple and the plaintiffs in
          26     the Cameron Action and/or the Pepper Action.
          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                       6
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 41 of 96


            1    RESPONSE TO REQUEST FOR PRODUCTION NO. 2:
            2           Apple incorporates by reference the foregoing General Objections. Apple further objects to
            3    this Request on the grounds that it is vague, ambiguous, overbroad as written and unduly burdensome
            4    to the extent that it requests documents responsive to all 143 of the Requests for Production to Apple
            5    by the plaintiffs in the Cameron Action and/or the Pepper Action. Apple further objects on the
            6    grounds that the Request seeks information that is not relevant to any party’s claim or defense or
            7    proportional to the needs of the case. Apple further objects to the Request to the extent that it seeks
            8    documents protected from disclosure by the attorney-client privilege, the attorney work product
            9    doctrine, and/or any other applicable privilege, doctrine, or protection. Apple further objects to this
          10     Request on the basis that it fails to comply with the Order Regarding Coordination of Discovery,
          11     which requires Epic to “coordinate discovery to minimize expenses and facilitate the orderly and
          12     efficient progress of the Related App Store Actions.” Apple further objects to this Request on the
          13     basis that the Court has ordered that Epic “cannot re-litigate” the discovery responses in the Cameron
          14     and Pepper Actions. Oct. 19, 2020 Hr’g Tr. at 20:17-24.
          15            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          16     discovery in this action, Apple responds as follows: Apple has produced or will produce non-
          17     privileged documents responsive to this request, subject to the responses and objections lodged in the
          18     Cameron and Pepper actions, for the Designated Custodians.
          19     REQUEST FOR PRODUCTION NO. 3:
          20            Documents sufficient to show actual and projected revenue, costs, expenses, and profits, by
          21     country, by year, incurred by, earned by and/or attributed to, sales of each of the following,
          22     respectively:
          23            (a)      iPhone;
          24            (b)      iPad;
          25            (c)      iPod touch;
          26            (d)      Apple Watch; and
          27            (e)      Apple AirPods.
          28
Gibson, Dunn &
Crutcher LLP
                                                                     7
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 42 of 96


            1    RESPONSE TO REQUEST FOR PRODUCTION NO. 3:
            2           Apple incorporates by reference the foregoing General Objections. Apple further objects to
            3    the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
            4    objects on the grounds that the Request seeks information that is not relevant to any party’s claim or
            5    defense or proportional to the needs of the case, including information about the “Apple Watch” and
            6    “Apple AirPods,” which are not referenced in the Complaint, and information about sales outside of
            7    the US. Apple further objects to this Request on the basis that the Court has ordered that Epic
            8    “cannot re-litigate” the discovery responses in the Cameron and Pepper Actions. Oct. 19, 2020 Hr’g
            9    Tr. at 20:17-24.
          10            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          11     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          12     in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents
          13     and other reasonably accessible non-custodial sources, non-privileged documents reflecting sales in
          14     the US that are responsive to this Request.
          15     REQUEST FOR PRODUCTION NO. 4:
          16            Documents sufficient to show actual and projected revenue, costs, expenses, and profits, by
          17     country, by year, incurred by, earned by and/or attributed to, sales of the Apple Accessory Products
          18     or licenses granted by Apple to third-party suppliers of Accessory Products.
          19     RESPONSE TO REQUEST FOR PRODUCTION NO. 4:
          20            Apple incorporates by reference the foregoing General Objections. Apple further objects to
          21     the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          22     objects on the grounds that the Request seeks information that is not relevant to any party’s claim or
          23     defense or proportional to the needs of the case, including information about “Apple Accessory
          24     Products” that are not referenced in the Complaint, and information about sales outside of the US.
          25

          26

          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                    8
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 43 of 96


            1    REQUEST FOR PRODUCTION NO. 5:
            2           Documents sufficient to show actual and projected revenue, costs, expenses, investments
            3    (Including research and development) and profits, by year, incurred by, earned by and/or attributed to,
            4    Apple’s IAP.
            5    RESPONSE TO REQUEST FOR PRODUCTION NO. 5:
            6           Apple incorporates by reference the foregoing General Objections. Apple further objects to
            7    the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
            8    objects on the grounds that the Request seeks information that is not proportional to the needs of the
            9    case. Apple further objects to this Request to the extent that it seeks information not maintained in the
          10     ordinary course of business by Apple. Apple further objects to the Request on the grounds that the
          11     Request’s use of the phrase “earned by . . . Apple’s IAP” renders the Request vague and ambiguous.
          12     REQUEST FOR PRODUCTION NO. 6:
          13            Documents sufficient to show actual and projected revenue, by year, by commission rate,
          14     earned by and/or attributed to, Apple’s IAP.
          15     RESPONSE TO REQUEST FOR PRODUCTION NO. 6:
          16            Apple incorporates by reference the foregoing General Objections. Apple further objects to
          17     the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          18     objects on the grounds that the Request seeks information that is not proportional to the needs of the
          19     case. Apple further objects to this Request to the extent that it seeks information not maintained in
          20     the ordinary course of business by Apple. Apple further objects to the Request on the grounds that
          21     the Request’s use of the phrases “by commission rate” and “earned by . . . Apple’s IAP” renders the
          22     Request vague and ambiguous.
          23     REQUEST FOR PRODUCTION NO. 7:
          24            Documents sufficient to show actual and projected revenue, costs, expenses (Including any
          25     costs or expenses Concerning Apple’s App Review process, CDNs, customer support, Apple’s
          26     marketing, Apple’s technology licensing, Apple’s servers, Apple’s corporate overhead, Apple’s
          27     personnel, third- party payment providers, and refunds and fraud claims), investments (Including
          28
Gibson, Dunn &
Crutcher LLP
                                                                    9
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 44 of 96


            1    research and development) and profits, by year, incurred by, earned by and/or attributed to, the
            2    macOS App Store.
            3    RESPONSE TO REQUEST FOR PRODUCTION NO. 7:
            4           Apple incorporates by reference the foregoing General Objections. Apple further objects to
            5    the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
            6    objects on the grounds that the Request seeks information that is not relevant to any party’s claim or
            7    defense or proportional to the needs of the case. Apple further objects to this Request to the extent
            8    that it seeks information not maintained in the ordinary course of business by Apple. Apple further
            9    objects to the Request to the extent that it is duplicative of Developer Plaintiffs’ Request No. 88.
          10            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          11     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          12     in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
          13     non-privileged documents that are responsive to this Request.
          14     REQUEST FOR PRODUCTION NO. 8:
          15            Documents sufficient to show actual and projected revenue, costs, expenses (Including any
          16     costs or expenses Concerning Apple’s App Review process, CDNs, customer support, Apple’s
          17     marketing, Apple’s technology licensing, Apple’s servers, Apple’s corporate overhead, Apple’s
          18     personnel, third-party payment providers, and refunds and fraud claims), investments (Including
          19     research and development) and profits, by year, incurred by, earned by, and/or attributed to, the iOS
          20     App Store.
          21     RESPONSE TO REQUEST FOR PRODUCTION NO. 8:
          22            Apple incorporates by reference the foregoing General Objections. Apple further objects to
          23     the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          24     objects on the grounds that the Request seeks information that is not proportional to the needs of the
          25     case. Apple further objects to this Request to the extent that it seeks information not maintained in the
          26     ordinary course of business by Apple. Apple further objects to the Request to the extent that it is
          27     duplicative of Developer Plaintiffs’ Requests No. 71 and 72.
          28
Gibson, Dunn &
Crutcher LLP
                                                                    10
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 45 of 96


            1           Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
            2    discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
            3    in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
            4    non-privileged documents that are responsive to this Request.
            5    REQUEST FOR PRODUCTION NO. 9:
            6           Documents sufficient to show actual and projected revenue, costs, expenses, investments
            7    (Including research and development) and profits, by year, incurred by, earned by and/or attributed to
            8    Xcode, Metal, SDKs, APIs and all other developer tools that Apple makes available for use by third-
            9    party Developers for iOS.
          10     RESPONSE TO REQUEST FOR PRODUCTION NO. 9:
          11            Apple incorporates by reference the foregoing General Objections. Apple further objects to
          12     the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          13     objects on the grounds that the Request seeks information that is not relevant to any party’s claim or
          14     defense or proportional to the needs of the case. Apple further objects to this Request to the extent
          15     that it seeks information not maintained in the ordinary course of business by Apple.
          16     REQUEST FOR PRODUCTION NO. 10:
          17            Documents sufficient to show employment type (contractor or employee), training and
          18     qualifications, compensation type (e.g., wage, salary, commission) and compensation amount for the
          19     “reviewers representing 81 languages vetting on average 100,000 submissions per week” involved in
          20     Apple’s “rigorous, human-led review process for every app”. (Declaration of Philip W. Schiller in
          21     Support of Defendant Apple Inc.’s Opposition to Plaintiff’s Motion for a Preliminary Injunction
          22     (ECF No. 74) ¶ 19.)
          23     RESPONSE TO REQUEST FOR PRODUCTION NO. 10:
          24            Apple incorporates by reference the foregoing General Objections. Apple further objects to
          25     the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          26     objects on the grounds that the Request seeks information that is not relevant to any party’s claim or
          27     defense or proportional to the needs of the case. Apple further objects to the Request on the grounds
          28
Gibson, Dunn &
Crutcher LLP
                                                                    11
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 46 of 96


            1    and to the extent that production of such documents demanded therein would violate the rights of
            2    privacy of employees.
            3    REQUEST FOR PRODUCTION NO. 11:
            4           Documents sufficient to show usage metrics, Including specifically number of downloads,
            5    number currently installed, time spent using, MAUs, DAUs, and any other usage metric, for the
            6    following categories of Apps:
            7           (a)     free with no in-app purchases available;
            8           (b)     free with in-app purchases available;
            9           (c)     paid without in-app purchases available; and
          10            (d)     paid with in-app purchases available.
          11     RESPONSE TO REQUEST FOR PRODUCTION NO. 11:
          12            Apple incorporates by reference the foregoing General Objections. Apple further objects to
          13     the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          14     objects on the grounds that the Request seeks information that is not proportional to the needs of the
          15     case. Apple further objects to this Request to the extent that it seeks information not maintained in
          16     the ordinary course of business by Apple. Apple further objects on the ground that the Request is
          17     inappropriate as drafted as a request for production, rather than as an interrogatory.
          18     REQUEST FOR PRODUCTION NO. 12:
          19            All analyses, studies, calculations, or estimates of Customer lifetime value (or range of
          20     values) to Apple from Customers of the iPhone, iPad and iPod touch, respectively, by country,
          21     Including the following:
          22            (a)     Apple’s expected lifetime revenue (or range of revenues) attributable to an iPhone
          23            Customer;
          24            (b)     Apple’s expected lifetime profits (or range of profits) attributable to an iPhone
          25            Customer;
          26            (c)     Apple’s iPhone Customer acquisition cost;
          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                    12
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 47 of 96


            1           (d)     Apple’s expected lifetime revenue (or range of revenues) attributable to an iPad
            2           Customer;
            3           (e)     Apple’s expected lifetime profits (or range of profits) attributable to an iPad Customer;
            4           (f)     Apple’s iPad Customer acquisition cost;
            5           (g)     Apple’s expected lifetime revenue (or range of revenues) attributable to an iPod touch
            6           Customer;
            7           (h)     Apple’s expected lifetime profits (or range of profits) attributable to an iPod touch
            8           Customer and
            9           (i)     Apple’s iPod touch Customer acquisition cost.
          10     RESPONSE TO REQUEST FOR PRODUCTION NO. 12:
          11            Apple incorporates by reference the foregoing General Objections. Apple further objects to
          12     the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          13     objects on the grounds that the Request seeks information that is not proportional to the needs of the
          14     case, including information about sales outside of the US. Apple further objects to the Request on the
          15     grounds that the Request’s use of the phrases “lifetime value,” “lifetime revenue,” “lifetime profits,”
          16     and “Customer acquisition cost” renders the Request vague and ambiguous.
          17            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          18     discovery in this action, Apple responds as follows: Apple will meet and confer with Plaintiff to
          19     understand what Plaintiff seeks with the Request.
          20     REQUEST FOR PRODUCTION NO. 13:
          21            All analyses, studies, calculations, or estimates Concerning iPhone, iPad and iPod touch
          22     Customer lifespan, Including each of the following:
          23            (a)     the average or expected duration from when a Customer first purchases any model of
          24            the iPhone, to when that Customer is no longer using any model of iPhone;
          25            (b)     the average or expected duration from when a Customer first purchases a particular
          26            model of iPhone, to when that Customer is no longer using that particular model of iPhone,
          27            for each model of iPhone;
          28
Gibson, Dunn &
Crutcher LLP
                                                                     13
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 48 of 96


            1           (c)     the average or expected duration from when a Customer first purchases any model of
            2           the iPad, to when that Customer is no longer using any model of iPad;
            3           (d)     the average or expected duration from when a Customer first purchases a particular
            4           model of iPad, to when that Customer is no longer using that particular model of iPad, for
            5           each model of iPad;
            6           (e)     the average or expected duration from when a Customer first purchases any model of
            7           the iPod touch, to when that Customer is no longer using any model of iPod touch; and
            8           (f)     the average or expected duration from when a Customer first purchases a particular
            9           model of iPod touch, to when that Customer is no longer using that particular model of iPod
          10            touch, for each model of iPod touch.
          11     RESPONSE TO REQUEST FOR PRODUCTION NO. 13:
          12            Apple incorporates by reference the foregoing General Objections. Apple further objects to
          13     the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          14     objects on the grounds that the Request seeks information that is not proportional to the needs of the
          15     case. Apple further objects to this Request to the extent that it seeks information not maintained in
          16     the ordinary course of business by Apple. Apple further objects to the Request on the grounds that
          17     the Request’s use of the phrase “lifespan” renders the Request vague and ambiguous.
          18            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          19     discovery in this action, Apple responds as follows: Apple will meet and confer with Plaintiff to
          20     understand what Plaintiff seeks with the Request.
          21     REQUEST FOR PRODUCTION NO. 14:
          22            For each year, data sufficient to show iPhone, iPad, and iPod touch Customer lifespan,
          23     Including the following:
          24            (a)     the average or expected duration from when a Customer first purchases any model of
          25            the iPhone, to when that Customer is no longer using any model of iPhone;
          26

          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                     14
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 49 of 96


            1           (b)     the average or expected duration from when a Customer first purchases a particular
            2           model of iPhone, to when that Customer is no longer using that particular model of iPhone,
            3           for each model of iPhone;
            4           (c)     the average or expected duration from when a Customer first purchases any model of
            5           the iPad, to when that Customer is no longer using any model of iPad;
            6           (d)     the average or expected duration from when a Customer first purchases a particular
            7           model of iPad, to when that Customer is no longer using that particular model of iPad, for
            8           each model of iPad;
            9           (e)     the average or expected duration from when a Customer first purchases any model of
          10            the iPod touch, to when that Customer is no longer using any model of iPod touch; and
          11            (f)     the average or expected duration from when a Customer first purchases a particular
          12            model of iPod touch, to when that Customer is no longer using that particular model of iPod
          13            touch, for each model of iPod touch.
          14     RESPONSE TO REQUEST FOR PRODUCTION NO. 14:
          15            Apple incorporates by reference the foregoing General Objections. Apple further objects to
          16     the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          17     objects on the grounds that the Request seeks information that is not proportional to the needs of the
          18     case. Apple further objects to this Request to the extent that it seeks information not maintained in
          19     the ordinary course of business by Apple. Apple further objects to the Request on the grounds that
          20     the Request’s use of the phrase “lifespan” renders the Request vague and ambiguous.
          21            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          22     discovery in this action, Apple responds as follows: Apple will meet and confer with Plaintiff to
          23     understand what Plaintiff seeks with the Request.
          24     REQUEST FOR PRODUCTION NO. 15:
          25            All agreements between Apple and a third party governing that third party’s participation in
          26     the Apple Video Partner Program.
          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                     15
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 50 of 96


            1    RESPONSE TO REQUEST FOR PRODUCTION NO. 15:
            2           Apple incorporates by reference the foregoing General Objections. Apple further objects on
            3    the grounds that the Request seeks information that is not proportional to the needs of the case.
            4    Apple further objects to the Request to the extent that it is duplicative of Developer Plaintiffs’
            5    Request No. 22.
            6           Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
            7    discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
            8    in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
            9    non-privileged documents that are responsive to this Request.
          10     REQUEST FOR PRODUCTION NO. 16:
          11            One copy of each iteration over time of Your standardized agreements with App Developers
          12     effective during the period since You launched the iOS App Store Concerning the distribution of
          13     Apps on iOS devices or the collection or processing of in-App payments on iOS devices.
          14     RESPONSE TO REQUEST FOR PRODUCTION NO. 16:
          15            Apple incorporates by reference the foregoing General Objections. Apple further objects to
          16     the Request to the extent that it is duplicative of Developer Plaintiffs’ Request No. 22.
          17            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          18     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          19     in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
          20     non-privileged documents that are responsive to this Request.
          21     REQUEST FOR PRODUCTION NO. 17:
          22            All agreements that Apple entered into with an App Developer Concerning the distribution of
          23     Apps on iOS devices or the collection or processing of in-App payments on iOS devices that were not
          24     identical to one of Apple’s standardized agreements with Developers in effect at the time.
          25

          26

          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                    16
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 51 of 96


            1    RESPONSE TO REQUEST FOR PRODUCTION NO. 17:
            2           Apple incorporates by reference the foregoing General Objections. Apple further objects on
            3    the grounds that the Request seeks information that is not relevant to any party’s claim or defense or
            4    proportional to the needs of the case.
            5           Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
            6    discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
            7    in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
            8    non-privileged documents that are responsive to this Request.
            9    REQUEST FOR PRODUCTION NO. 18:
          10            Documents sufficient to show all “third-party payment settlement providers” and other entities
          11     that Apple contracts with “to facilitate Apple’s own ability to accept customer payments” through
          12     Apple’s IAP, Including all firms used for the processing of payments facilitated by Apple’s IAP, and
          13     the country or countries for which such entity processes payments or transactions. (Declaration of
          14     Philip W. Schiller in Support of Defendant Apple Inc.’s Opposition to Plaintiff’s Motion for a
          15     Preliminary Injunction (ECF No. 74) ¶ 44.)
          16     RESPONSE TO REQUEST FOR PRODUCTION NO. 18:
          17            Apple incorporates by reference the foregoing General Objections. Apple further objects to
          18     the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          19     objects on the grounds that the Request seeks information that is not relevant to any party’s claim or
          20     defense or proportional to the needs of the case, including information about sales outside of the US.
          21            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          22     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          23     in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
          24     non-privileged documents reflecting transactions in the US that are responsive to this Request.
          25     REQUEST FOR PRODUCTION NO. 19:
          26            Documents sufficient to show, by year, the per-transaction fees (expressed in absolute and
          27     percentage terms), and aggregate fees (expressed in absolute and percentage terms), paid by Apple to
          28
Gibson, Dunn &
Crutcher LLP
                                                                   17
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                          Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 52 of 96


            1    each “third-party payment settlement provider[]” and other entities that Apple contracts with “to
            2    facilitate Apple’s own ability to accept customer payments through IAP for each year”. (Declaration
            3    of Philip W. Schiller in Support of Defendant Apple Inc.’s Opposition to Plaintiff’s Motion for a
            4    Preliminary Injunction (ECF No. 74) ¶ 44.)
            5    RESPONSE TO REQUEST FOR PRODUCTION NO. 19:
            6             Apple incorporates by reference the foregoing General Objections. Apple further objects to
            7    the Request on the grounds that it is overbroad as written and unduly burdensome. Apple objects on
            8    the grounds that the Request seeks information that is not relevant to any party’s claim or defense or
            9    proportional to the needs of the case. Apple further objects to the Request on the grounds that the
          10     Request’s use of the phrase “aggregate fees” renders the Request vague and ambiguous.
          11              Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          12     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          13     in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
          14     non-privileged documents that are responsive to this Request.
          15     REQUEST FOR PRODUCTION NO. 20:
          16              Documents sufficient to show all the ways in which the iOS App Store and/or Apple’s IAP
          17     are “integrated” into the “iOS infrastructure”. (Joint Case Management Statement (ECF No. 120)
          18     at 5.)
          19     RESPONSE TO REQUEST FOR PRODUCTION NO. 20:
          20              Apple incorporates by reference the foregoing General Objections. Apple further objects on
          21     the ground that the Request is inappropriate as drafted as a request for production, rather than as an
          22     interrogatory.
          23              Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          24     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          25     in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
          26     non-privileged documents that are responsive to this Request.
          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                    18
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 53 of 96


            1    REQUEST FOR PRODUCTION NO. 21:
            2           Documents sufficient to support the assertion that Apple’s IAP and the iOS App Store “have
            3    always been integrated”. (Defendant Apple Inc.’s Opposition to Epic Games, Inc.’s Motion for a
            4    Preliminary Injunction (ECF No. 73) at 19-20.)
            5    RESPONSE TO REQUEST FOR PRODUCTION NO. 21:
            6           Apple incorporates by reference the foregoing General Objections. Apple further objects to
            7    the Request on the grounds that the Request’s use of the phrase “Documents sufficient to support the
            8    assertion” renders the Request vague and ambiguous.
            9           Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          10     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          11     in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
          12     non-privileged documents that are responsive to this Request.
          13     REQUEST FOR PRODUCTION NO. 22:
          14            Documents sufficient to show all the ways in which Apple’s StoreKit APIs are “integrated”
          15     into the App Store Software platform. (Defendant Apple Inc.’s Opposition to Epic Games, Inc.’s
          16     Motion for a Preliminary Injunction (ECF No. 73) at 21.)
          17     RESPONSE TO REQUEST FOR PRODUCTION NO. 22:
          18            Apple incorporates by reference the foregoing General Objections.
          19            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          20     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          21     in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
          22     non-privileged documents that are responsive to this Request.
          23     REQUEST FOR PRODUCTION NO. 23:
          24            Documents sufficient to support the assertion that “Before use of the App Store or other app
          25     marketplaces became common, software was sold on physical discs through brick-and-mortar
          26     electronic distributors, and those distributors charged commissions as high as 50% to 70%”.
          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                  19
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 54 of 96


            1    (Declaration of Philip W. Schiller in Support of Defendant Apple Inc.’s Opposition to Plaintiff’s
            2    Motion for a Preliminary Injunction (ECF No. 74) ¶ 3.)
            3    RESPONSE TO REQUEST FOR PRODUCTION NO. 23:
            4           Apple incorporates by reference the foregoing General Objections. Apple further objects to
            5    the Request on the grounds that the Request’s use of the phrase “Documents sufficient to support the
            6    assertion” renders the Request vague and ambiguous. Apple further objects to the Request to the
            7    extent that it seeks documents that are equally available to Epic—e.g., studies, news articles or
            8    documents created by any entity other than Apple. Apple further objects to the Request to the extent
            9    that it seeks documents protected from disclosure by the attorney-client privilege, the attorney work
          10     product doctrine, and/or any other applicable privilege, doctrine, or protection.
          11            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          12     discovery in this action, Apple responds as follows: Apple has produced or will produce non-
          13     privileged documents responsive to this Request.
          14     REQUEST FOR PRODUCTION NO. 24:
          15            Documents sufficient to identify all “other app marketplaces” that existed prior to the launch
          16     of the iOS App Store. (Declaration of Philip W. Schiller in Support of Defendant Apple Inc.’s
          17     Opposition to Plaintiff’s Motion for a Preliminary Injunction (ECF No. 74) ¶ 3.)
          18     RESPONSE TO REQUEST FOR PRODUCTION NO. 24:
          19            Apple incorporates by reference the foregoing General Objections. Apple further objects to
          20     this Request to the extent that it mischaracterizes the cited document. Apple further objects to the
          21     Request to the extent that it seeks documents that are equally available to Epic—e.g., studies, news
          22     articles or documents created by any entity other than Apple. Apple further objects to the Request to
          23     the extent that it seeks documents protected from disclosure by the attorney-client privilege, the
          24     attorney work product doctrine, and/or any other applicable privilege, doctrine, or protection.
          25            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          26     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                    20
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 55 of 96


            1    in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
            2    non-privileged documents that are responsive to this Request.
            3    REQUEST FOR PRODUCTION NO. 25:
            4           Documents sufficient to show any calculation supporting Apple’s public statements
            5    Concerning the number of Apple devices in “active use” and Apple’s “installed base” (Apple’s 3Q
            6    2020 Results), Including Documents sufficient to show how such numbers were calculated.
            7    RESPONSE TO REQUEST FOR PRODUCTION NO. 25:
            8           Apple incorporates by reference the foregoing General Objections. Apple further objects to
            9    the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          10     objects on the grounds that the Request seeks information that is not relevant to any party’s claim or
          11     defense or proportional to the needs of the case. Apple further objects to the Request on the grounds
          12     that the Request’s use of the phrase “calculation supporting Apple’s public statements” renders the
          13     Request vague and ambiguous.
          14            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          15     discovery in this action, Apple responds as follows: Apple will meet and confer with Plaintiff to
          16     understand what Plaintiff seeks with the Request.
          17     REQUEST FOR PRODUCTION NO. 26:
          18            Documents sufficient to show the number and percentage of Customers who own at least one
          19     iPhone, iPad or iPod touch, respectively, and who also own, respectively:
          20            (a)     an iPhone;
          21            (b)     an iPad;
          22            (c)     an iPod touch;
          23            (d)     a Mac;
          24            (e)     a HomePod;
          25            (f)     an Apple Watch;
          26            (g)     AirPods;
          27            (h)     an Apple TV; and
          28
Gibson, Dunn &
Crutcher LLP
                                                                     21
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 56 of 96


            1           (i)     none of the above.
            2    RESPONSE TO REQUEST FOR PRODUCTION NO. 26:
            3           Apple incorporates by reference the foregoing General Objections. Apple further objects to
            4    the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
            5    objects on the grounds that the Request seeks information that is not relevant to any party’s claim or
            6    defense or proportional to the needs of the case, including information about “HomePod,” “Apple
            7    Watch,” “AirPods,” and “Apple TV,” which are not referenced in the Complaint. Apple further
            8    objects on the ground that the Request is inappropriate as drafted as a request for production, rather
            9    than as an interrogatory.
          10            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          11     discovery in this action, Apple responds as follows: Apple will meet and confer with Plaintiff to
          12     understand what Plaintiff seeks with the Request.
          13     REQUEST FOR PRODUCTION NO. 27:
          14            Documents sufficient to show the number and percentage of iPhone, iPad or iPod touch
          15     Customers, respectively, who own at least one iPhone, iPad or iPod touch, respectively, and another
          16     Apple device that Apple considers to be in active use or part of its installed base, Including the basis
          17     for such determination:
          18            (a)     an iPhone in active use;
          19            (b)     an iPad in active use;
          20            (c)     an iPod touch in active use;
          21            (d)     a Mac in active use;
          22            (e)     a HomePod in active use;
          23            (f)     an Apple Watch in active use;
          24            (g)     AirPods in active use;
          25            (h)     an Apple TV in active use; and
          26            (i)     none of the above.
          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                     22
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 57 of 96


            1    RESPONSE TO REQUEST FOR PRODUCTION NO. 27:
            2           Apple incorporates by reference the foregoing General Objections. Apple further objects to
            3    the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
            4    objects on the grounds that the Request seeks information that is not relevant to any party’s claim or
            5    defense or proportional to the needs of the case, including information about “HomePod,” “Apple
            6    Watch,” “AirPods,” and “Apple TV,” which are not referenced in the Complaint. Apple further
            7    objects to the Request on the grounds that the Request’s use of the phrase “active use” renders the
            8    Request vague and ambiguous. Apple further objects on the ground that the Request is inappropriate
            9    as drafted as a request for production, rather than as an interrogatory.
          10            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          11     discovery in this action, Apple responds as follows: Apple will meet and confer with Plaintiff to
          12     understand what Plaintiff seeks with the Request.
          13     REQUEST FOR PRODUCTION NO. 28:
          14            Documents sufficient to show the number and percentage of iPhone, iPad or iPod touch
          15     Customers, respectively, who own at least one iPhone, iPad or iPod touch and used any of the
          16     following in the last 30, 90, 180 or 365 days, respectively:
          17            (a)     Apple Music;
          18            (b)     Apple TV+;
          19            (c)     Apple News;
          20            (d)     Apple Arcade;
          21            (e)     Apple Pay;
          22            (f)     Apple Card;
          23            (g)     iMessage;
          24            (h)     FaceTime;
          25            (i)     Find My;
          26            (j)     AirDrop;
          27            (k)     iCloud Photos;
          28
Gibson, Dunn &
Crutcher LLP
                                                                     23
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 58 of 96


            1           (l)     iCloud Drive;
            2           (m)     iTunes;
            3           (n)     Apple Books;
            4           (o)     Family Sharing;
            5           (p)     Apple One; and
            6           (p)     none of the above.
            7    RESPONSE TO REQUEST FOR PRODUCTION NO. 28:
            8           Apple incorporates by reference the foregoing General Objections. Apple further objects to
            9    the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          10     objects on the grounds that the Request seeks information that is not relevant to any party’s claim or
          11     defense or proportional to the needs of the case, including information about programs that are not
          12     referenced in the Complaint. Apple further objects on the ground that the Request is inappropriate as
          13     drafted as a request for production, rather than as an interrogatory.
          14            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          15     discovery in this action, Apple responds as follows: Apple will meet and confer with Plaintiff to
          16     understand what Plaintiff seeks with the Request.
          17     REQUEST FOR PRODUCTION NO. 29:
          18            Documents sufficient to show, by year, by country, by platform, and by type, the number and
          19     value of payments or purchases that were facilitated or authorized by the use of an Apple ID, other
          20     than via Apple’s IAP, Including the use of an Apple ID to authorize payments or purchases (1) on
          21     Apple devices, excluding transactions through Apple’s IAP, (2) within Android mobile Apps,
          22     specifying the App and the Software Store through with the App was distributed, and (3) through
          23     means other than Apple devices and Android mobile Apps.
          24     RESPONSE TO REQUEST FOR PRODUCTION NO. 29:
          25            Apple incorporates by reference the foregoing General Objections. Apple further objects to
          26     the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          27     objects on the grounds that the Request seeks information that is not relevant to any party’s claim or
          28
Gibson, Dunn &
Crutcher LLP
                                                                     24
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 59 of 96


            1    defense, nor proportional to the needs of the case, including information about sales outside of the US
            2    and information relating to non-IAP purchases. Apple further objects to the Request on the grounds
            3    that the Request’s use of the phrase “that were facilitated or authorized by the use of an Apple ID,
            4    other than via Apple’s IAP” renders the Request vague and ambiguous. Apple further objects to the
            5    Request on the ground that it seeks documents that do not comply with the “reasonable particularity”
            6    requirement of Rule 34 and renders the Request unduly burdensome and oppressive in that it
            7    improperly shifts the burden to Apple to decipher the Request.
            8           Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
            9    discovery in this action, Apple responds as follows: Apple will meet and confer with Plaintiff to
          10     understand what Plaintiff seeks with the Request.
          11     REQUEST FOR PRODUCTION NO. 30:
          12            Documents sufficient to show Customer spending through Apple’s IAP, and Apple’s
          13     commissions earned thereon, by App, in-App purchase, App category, country, year and commission
          14     percentage.
          15     RESPONSE TO REQUEST FOR PRODUCTION NO. 30:
          16            Apple incorporates by reference the foregoing General Objections. Apple further objects to
          17     the Request on the grounds that it is overbroad as written and unduly burdensome. Apple objects on
          18     the grounds that the Request seeks information that is not relevant to any party’s claim or defense or
          19     proportional to the needs of the case, including information about transactions outside of the US.
          20            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          21     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          22     in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
          23     non-privileged documents reflecting transactions in the US that are responsive to this Request.
          24     REQUEST FOR PRODUCTION NO. 31:
          25            Documents sufficient to show the size of Apple’s “installed base” (Apple’s 3Q 2020 Results),
          26     by country, year, and model, for each of the following, respectively:
          27            (a)     iPhone;
          28
Gibson, Dunn &
Crutcher LLP
                                                                     25
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 60 of 96


            1           (b)     iPad;
            2           (c)     iPod touch; and
            3           (d)     Mac computers.
            4    RESPONSE TO REQUEST FOR PRODUCTION NO. 31:
            5           Apple incorporates by reference the foregoing General Objections. Apple further objects to
            6    the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
            7    objects on the grounds that the Request seeks information that is not relevant to any party’s claim or
            8    defense or proportional to the needs of the case, including information about transactions outside of
            9    the US. Apple further objects on the ground that the Request is inappropriate as drafted as a request
          10     for production, rather than as an interrogatory.
          11            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          12     discovery in this action, Apple responds as follows: Apple will meet and confer with Plaintiff to
          13     understand what Plaintiff seeks with the Request.
          14     REQUEST FOR PRODUCTION NO. 32:
          15            All Documents Concerning any request from any Developer for modification of, an exception
          16     to, and/or an exemption from the provisions now appearing in Section 3.2(g) or Section 3.3.2(b) of
          17     the Apple Developer Program License Agreement, or Section 3.2.2(i) of Apple’s App Store Review
          18     Guidelines (or in any similar provision in effect at the time such request was made).
          19     RESPONSE TO REQUEST FOR PRODUCTION NO. 32:
          20            Apple incorporates by reference the foregoing General Objections. Apple further objects to
          21     this Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          22     objects on the grounds that the Request seeks information that is not proportional to the needs of the
          23     case. Apple further objects to the Request to the extent that it seeks documents protected from
          24     disclosure by the attorney-client privilege, the attorney work product doctrine, and/or any other
          25     applicable privilege, doctrine, or protection.
          26            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          27     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          28
Gibson, Dunn &
Crutcher LLP
                                                                     26
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 61 of 96


            1    in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
            2    non-privileged documents that are responsive to this Request.
            3    REQUEST FOR PRODUCTION NO. 33:
            4           All Documents Concerning any request from any Developer for modification of, an exception
            5    to, and/or an exemption from any provision in prior versions of Apple’s App Store Review
            6    Guidelines prohibiting buttons, external links, or other calls to action that direct Customers to
            7    purchasing mechanisms other than Apple’s IAP to enable Customers to tip a Developer in an App.
            8    RESPONSE TO REQUEST FOR PRODUCTION NO. 33:
            9           Apple incorporates by reference the foregoing General Objections. Apple further objects to
          10     this Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          11     objects on the grounds that the Request seeks information that is not proportional to the needs of the
          12     case. Apple further objects to the Request to the extent that it seeks documents protected from
          13     disclosure by the attorney-client privilege, the attorney work product doctrine, and/or any other
          14     applicable privilege, doctrine, or protection.
          15            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          16     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          17     in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
          18     non-privileged documents that are responsive to this Request.
          19     REQUEST FOR PRODUCTION NO. 34:
          20            All Documents Concerning any request from any Developer for modification of, an exception
          21     to, and/or an exemption from the provisions now appearing in Section 3.3.3 of the Apple Developer
          22     Program License Agreement, or Section 3.1.1 (first bulleted paragraph) or Section 3.1.3 (including
          23     subparts) of Apple’s App Store Review Guidelines (or in any similar provision in effect at the time
          24     such request was made).
          25     RESPONSE TO REQUEST FOR PRODUCTION NO. 34:
          26            Apple incorporates by reference the foregoing General Objections. Apple further objects to
          27     this Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          28
Gibson, Dunn &
Crutcher LLP
                                                                    27
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 62 of 96


            1    objects on the grounds that the Request seeks information that is not proportional to the needs of the
            2    case. Apple further objects to the Request to the extent that it seeks documents protected from
            3    disclosure by the attorney-client privilege, the attorney work product doctrine, and/or any other
            4    applicable privilege, doctrine, or protection.
            5           Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
            6    discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
            7    in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
            8    non-privileged documents that are responsive to this Request.
            9    REQUEST FOR PRODUCTION NO. 35:
          10            All Documents Concerning any request from any Developer for modification of, an exception
          11     to, and/or an exemption from the provisions now appearing in Section 4.9 (including subparts) of
          12     Apple’s App Store Review Guidelines (or in any similar provision in effect at the time such request
          13     was made).
          14     RESPONSE TO REQUEST FOR PRODUCTION NO. 35:
          15            Apple incorporates by reference the foregoing General Objections. Apple further objects to
          16     this Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          17     objects on the grounds that the Request seeks information that is not proportional to the needs of the
          18     case. Apple further objects to the Request to the extent that it seeks documents protected from
          19     disclosure by the attorney-client privilege, the attorney work product doctrine, and/or any other
          20     applicable privilege, doctrine, or protection.
          21            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          22     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          23     in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
          24     non-privileged documents that are responsive to this Request.
          25     REQUEST FOR PRODUCTION NO. 36:
          26            All Documents Concerning any consideration, or decision made, by Apple to create, adopt or
          27     modify, and/or to allow an exception to or an exemption from, the provisions now appearing in
          28
Gibson, Dunn &
Crutcher LLP
                                                                   28
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                          Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 63 of 96


            1    Section 3.2(g) or Section 3.3.2(b) of the Apple Developer Program License Agreement, or Section
            2    3.2.2(i) of Apple’s App Store Review Guidelines (or in any similar provision in effect at the time
            3    such consideration was given or such decision was made).
            4    RESPONSE TO REQUEST FOR PRODUCTION NO. 36:
            5             Apple incorporates by reference the foregoing General Objections. Apple further objects to
            6    this Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
            7    objects on the grounds that the Request seeks information that is not proportional to the needs of the
            8    case. Apple further objects to the Request to the extent that it seeks documents protected from
            9    disclosure by the attorney-client privilege, the attorney work product doctrine, and/or any other
          10     applicable privilege, doctrine, or protection.
          11              Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          12     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          13     in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
          14     non-privileged documents that are responsive to this Request.
          15     REQUEST FOR PRODUCTION NO. 37:
          16              All Documents Concerning any consideration, or decision made, by Apple to create, adopt or
          17     modify, and/or to allow an exception to or an exemption from, the provisions now appearing in
          18     Section 3.3.3 of the Apple Developer Program License Agreement, or Section 3.1.1 (first and second
          19     bulleted paragraphs) or Section 3.1.3 (including subparts) of Apple’s App Store Review Guidelines
          20     (or in any similar provision in effect at the time such consideration was given or such decision was
          21     made).
          22     RESPONSE TO REQUEST FOR PRODUCTION NO. 37:
          23              Apple incorporates by reference the foregoing General Objections. Apple further objects to
          24     this Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          25     objects on the grounds that the Request seeks information that is not proportional to the needs of the
          26     case. Apple further objects to the Request to the extent that it seeks documents protected from
          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                    29
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 64 of 96


            1    disclosure by the attorney-client privilege, the attorney work product doctrine, and/or any other
            2    applicable privilege, doctrine, or protection.
            3           Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
            4    discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
            5    in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
            6    non-privileged documents that are responsive to this Request.
            7    REQUEST FOR PRODUCTION NO. 38:
            8           All Documents Concerning any consideration, or decision made, by Apple to create, adopt or
            9    modify, and/or to allow an exception to or an exemption from the provisions now appearing in
          10     Section 4.9 (including subparts) of Apple’s App Store Review Guidelines (or in any similar provision
          11     in effect at the time such request was made).
          12     RESPONSE TO REQUEST FOR PRODUCTION NO. 38:
          13            Apple incorporates by reference the foregoing General Objections. Apple further objects to
          14     this Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          15     objects on the grounds that the Request seeks information that is not proportional to the needs of the
          16     case. Apple further objects to the Request to the extent that it seeks documents protected from
          17     disclosure by the attorney-client privilege, the attorney work product doctrine, and/or any other
          18     applicable privilege, doctrine, or protection.
          19            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          20     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          21     in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
          22     non-privileged documents that are responsive to this Request.
          23     REQUEST FOR PRODUCTION NO. 39:
          24            All Documents Concerning any request from any Developer not to use Apple’s IAP for
          25     purchases of in-App digital content.
          26

          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                   30
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 65 of 96


            1    RESPONSE TO REQUEST FOR PRODUCTION NO. 39:
            2           Apple incorporates by reference the foregoing General Objections. Apple further objects to
            3    this Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
            4    objects on the grounds that the Request seeks information that is not proportional to the needs of the
            5    case. Apple further objects to the Request to the extent that it seeks documents protected from
            6    disclosure by the attorney-client privilege, the attorney work product doctrine, and/or any other
            7    applicable privilege, doctrine, or protection.
            8           Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
            9    discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          10     in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
          11     non-privileged documents that are responsive to this Request.
          12     REQUEST FOR PRODUCTION NO. 40:
          13            All Documents Concerning any consideration, or decision made, by Apple not to require use
          14     of Apple’s IAP for purchases of in-App digital content.
          15     RESPONSE TO REQUEST FOR PRODUCTION NO. 40:
          16            Apple incorporates by reference the foregoing General Objections. Apple further objects to
          17     this Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          18     objects on the grounds that the Request seeks information that is not proportional to the needs of the
          19     case. Apple further objects to the Request to the extent that it seeks documents protected from
          20     disclosure by the attorney-client privilege, the attorney work product doctrine, and/or any other
          21     applicable privilege, doctrine, or protection.
          22            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          23     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          24     in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
          25     non-privileged documents that are responsive to this Request.
          26

          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                   31
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 66 of 96


            1    REQUEST FOR PRODUCTION NO. 41:
            2           All Documents Concerning any request from any Developer to pay less than the commissions
            3    specified in the applicable provision of the Apple Developer Program License Agreement at the time
            4    such request was made.
            5    RESPONSE TO REQUEST FOR PRODUCTION NO. 41:
            6           Apple incorporates by reference the foregoing General Objections. Apple further objects to
            7    this Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
            8    objects on the grounds that the Request seeks information that is not proportional to the needs of the
            9    case. Apple further objects to the Request to the extent that it seeks documents protected from
          10     disclosure by the attorney-client privilege, the attorney work product doctrine, and/or any other
          11     applicable privilege, doctrine, or protection.
          12            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          13     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          14     in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
          15     non-privileged documents that are responsive to this Request.
          16     REQUEST FOR PRODUCTION NO. 42:
          17            All Documents Concerning any consideration, or decision made, by Apple to accept less than
          18     the commissions specified in the applicable provision of the Apple Developer Program License
          19     Agreement at the time such consideration or decision was made.
          20     RESPONSE TO REQUEST FOR PRODUCTION NO. 42:
          21            Apple incorporates by reference the foregoing General Objections. Apple further objects to
          22     this Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          23     objects on the grounds that the Request seeks information that is not proportional to the needs of the
          24     case. Apple further objects to the Request to the extent that it seeks documents protected from
          25     disclosure by the attorney-client privilege, the attorney work product doctrine, and/or any other
          26     applicable privilege, doctrine, or protection.
          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                   32
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 67 of 96


            1           Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
            2    discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
            3    in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
            4    non-privileged documents that are responsive to this Request.
            5    REQUEST FOR PRODUCTION NO. 43:
            6           All Documents Concerning an alleged or actual breach or violation by any Developer of
            7    Apple’s provision prohibiting Developers from “encourag[ing] users to use a purchasing method
            8    other than in-App purchase”, as stated in Section 3.1.3 of the current version of Apple’s App Store
            9    Review Guidelines (or any similar provision in effect at the time such breach or violation occurred).
          10     RESPONSE TO REQUEST FOR PRODUCTION NO. 43:
          11            Apple incorporates by reference the foregoing General Objections. Apple further objects to
          12     this Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          13     objects on the grounds that the Request seeks information that is not proportional to the needs of the
          14     case. Apple further objects to the Request to the extent that it seeks documents protected from
          15     disclosure by the attorney-client privilege, the attorney work product doctrine, and/or any other
          16     applicable privilege, doctrine, or protection. Apple further objects to the Request on the grounds that
          17     the Request’s use of the phrases “current version” and “similar provision” render the Request vague
          18     and ambiguous.
          19            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          20     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          21     in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
          22     non-privileged documents that are responsive to this Request.
          23     REQUEST FOR PRODUCTION NO. 44:
          24            All Documents Concerning modifications of, or exceptions to or exemptions from, any of
          25     Apple’s contractual (or policy or guideline) requirements Concerning Apple’s IAP that were granted
          26     or denied to a Developer, Including permitting or prohibiting a Developer to integrate a method other
          27     than Apple’s IAP for accepting payments from Customers for in-App digital content, or modifying or
          28
Gibson, Dunn &
Crutcher LLP
                                                                   33
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 68 of 96


            1    permitting an exception to, the commissions now specified in Section 3.4 of Schedule 2 to the Apple
            2    Developer Program License Agreement (or in any similar provision in effect at the applicable time).
            3    RESPONSE TO REQUEST FOR PRODUCTION NO. 44:
            4           Apple incorporates by reference the foregoing General Objections. Apple further objects to
            5    this Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
            6    objects on the grounds that the Request seeks information that is not relevant to any party’s claim or
            7    defense or proportional to the needs of the case. Apple further objects to the Request to the extent
            8    that it seeks documents protected from disclosure by the attorney-client privilege, the attorney work
            9    product doctrine, and/or any other applicable privilege, doctrine, or protection. Apple further objects
          10     to the Request on the grounds that the Request’s use of the phrases “now specified in” and “similar
          11     provision” render the Request vague and ambiguous.
          12            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          13     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          14     in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
          15     non-privileged documents that are responsive to this Request.
          16     REQUEST FOR PRODUCTION NO. 45:
          17            All Documents Concerning Apple’s decision to create the Apple Video Partner Program.
          18     RESPONSE TO REQUEST FOR PRODUCTION NO. 45:
          19            Apple incorporates by reference the foregoing General Objections. Apple further objects to
          20     the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          21     objects on the grounds that the Request seeks information that is not proportional to the needs of the
          22     case. Apple further objects to the Request to the extent that it seeks documents protected from
          23     disclosure by the attorney-client privilege, the attorney work product doctrine, and/or any other
          24     applicable privilege, doctrine, or protection.
          25            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          26     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                   34
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 69 of 96


            1    in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
            2    non-privileged documents that are responsive to this Request.
            3    REQUEST FOR PRODUCTION NO. 46:
            4           All Documents Concerning Apple’s IAP, any method other than Apple’s IAP for accepting
            5    payments from Customers, the commissions now specified in Section 3.4 of Schedule 2 to the Apple
            6    Developer Program License Agreement (or in any similar provision in effect at the applicable time),
            7    or any modifications to, exceptions to or exemptions from, those commissions, Concerning
            8    Communications between Apple, on the one hand, and any of the Developers of the following Apps,
            9    on the other hand:
          10            (a)     Airbnb
          11            (b)     Facebook
          12            (c)     ClassPass;
          13            (d)     Amazon Prime Video;
          14            (e)     Netflix;
          15            (f)     Hey;
          16            (g)     Altice One; and
          17            (h)     Canal+.
          18     RESPONSE TO REQUEST FOR PRODUCTION NO. 46:
          19            Apple incorporates by reference the foregoing General Objections. Apple further objects to
          20     this Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          21     objects on the grounds that the Request seeks information that is not proportional to the needs of the
          22     case. Apple further objects to the Request to the extent that it seeks documents protected from
          23     disclosure by the attorney-client privilege, the attorney work product doctrine, and/or any other
          24     applicable privilege, doctrine, or protection. Apple further objects to the Request on the grounds that
          25     the Request’s use of the phrases “now specified in” and “similar provision” render the Request vague
          26     and ambiguous.
          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                   35
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                         Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 70 of 96


            1            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
            2    discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
            3    in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
            4    non-privileged documents that are responsive to this Request.
            5    REQUEST FOR PRODUCTION NO. 47:
            6            All Documents Concerning security or privacy lapses, violations and/or breaches, Including
            7    the presence of malware or adware or the misuse of personal information, on any of the following
            8    Apps:
            9            (a)    Airbnb
          10             (b)    Facebook
          11             (c)    ClassPass;
          12             (d)    Amazon Prime Video;
          13             (e)    Netflix;
          14             (f)    Hey;
          15             (g)    Altice One; and
          16             (h)    Canal+.
          17     RESPONSE TO REQUEST FOR PRODUCTION NO. 47:
          18             Apple incorporates by reference the foregoing General Objections. Apple further objects to
          19     the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          20     objects on the grounds that the Request seeks information that is not relevant to any party’s claim or
          21     defense or proportional to the needs of the case. Apple further objects to the Request to the extent
          22     that it seeks documents protected from disclosure by the attorney-client privilege, the attorney work
          23     product doctrine, and/or any other applicable privilege, doctrine, or protection.
          24             Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          25     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          26     in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
          27     non-privileged documents that are responsive to this Request.
          28
Gibson, Dunn &
Crutcher LLP
                                                                    36
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 71 of 96


            1    REQUEST FOR PRODUCTION NO. 48:
            2           All Documents Concerning Communications between Apple, on the one hand, and any of the
            3    “over 130 premium subscription video entertainment providers” identified on Apple’s website as
            4    being part of the Apple Video Partner Program (see Apple, “Apple Video Partner Program”
            5    https://developer.apple.com/programs/video-partner/ (last accessed October 18, 2020)), Concerning
            6    Apple’s IAP, any payment method for in-app purchases other than Apple’s IAP, the commissions
            7    now specified in Section 3.4 of Schedule 2 to the Apple Developer Program License Agreement (or
            8    in any similar provision in effect at the applicable time), or any modifications to, exceptions to or
            9    exemptions from, those commissions.
          10     RESPONSE TO REQUEST FOR PRODUCTION NO. 48:
          11            Apple incorporates by reference the foregoing General Objections. Apple further objects to
          12     the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          13     objects on the grounds that the Request seeks information that is not proportional to the needs of the
          14     case. Apple further objects to the Request to the extent that it seeks documents protected from
          15     disclosure by the attorney-client privilege, the attorney work product doctrine, and/or any other
          16     applicable privilege, doctrine, or protection.
          17            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          18     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          19     in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
          20     non-privileged documents that are responsive to this Request.
          21     REQUEST FOR PRODUCTION NO. 49:
          22            All Documents Concerning any instance in which Apple terminated a Developer’s Apple
          23     Developer Program account as a result of the Developer’s introduction or proposed or threatened
          24     introduction of a non-IAP payment method into the Developer’s App, Including the “over 2,000
          25     accounts [terminated] for introducing a non-IAP payment method”. (Defendant Apple Inc.’s
          26     Opposition to Epic Games, Inc.’s Motion for a Preliminary Injunction (ECF No. 73) at 8.)
          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                    37
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 72 of 96


            1    RESPONSE TO REQUEST FOR PRODUCTION NO. 49:
            2           Apple incorporates by reference the foregoing General Objections. Apple further objects to
            3    the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
            4    objects on the grounds that the Request seeks information that is not proportional to the needs of the
            5    case. Apple further objects to the Request to the extent that it seeks documents protected from
            6    disclosure by the attorney-client privilege, the attorney work product doctrine, and/or any other
            7    applicable privilege, doctrine, or protection.
            8           Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
            9    discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          10     in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
          11     non-privileged documents that are responsive to this Request.
          12     REQUEST FOR PRODUCTION NO. 50:
          13            All Documents Concerning a Developer’s consideration of not providing or limiting the scope
          14     of an App, product, feature or service, as a result (at least in part) of the costs associated with any
          15     commissions that would be payable to Apple if such App, product, feature or service were provided.
          16     RESPONSE TO REQUEST FOR PRODUCTION NO. 50:
          17            Apple incorporates by reference the foregoing General Objections. Apple further objects to
          18     this Request to the extent it seeks documents that are not in the possession, custody, and/or control of
          19     Apple. Apple further objects to the Request to the extent that it seeks documents protected from
          20     disclosure by the attorney-client privilege, the attorney work product doctrine, and/or any other
          21     applicable privilege, doctrine, or protection.
          22            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          23     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          24     in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
          25     non-privileged documents that are responsive to this Request.
          26

          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                     38
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 73 of 96


            1    REQUEST FOR PRODUCTION NO. 51:
            2           All Documents Concerning Your consideration of enabling, or decision to enable, Apple users
            3    to authorize payments or purchases using an Apple ID, other than through Apple’s IAP, Including (1)
            4    on Apple devices, excluding transactions through Apple’s IAP, (2) within Android mobile Apps, and
            5    (3) through means other than Apple devices and Android mobile Apps.
            6    RESPONSE TO REQUEST FOR PRODUCTION NO. 51:
            7           Apple incorporates by reference the foregoing General Objections. Apple further objects to
            8    the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
            9    objects on the grounds that the Request seeks information that is not relevant to any party’s claim or
          10     defense or proportional to the needs of the case. Apple further objects to the Request on the grounds
          11     that the Request’s use of the phrase “enabling, or decision to enable, Apple users to authorize
          12     payments or purchases using an Apple ID, other than through Apple’s IAP” renders the Request
          13     vague and ambiguous. Apple further objects to the Request to the extent that it seeks documents
          14     protected from disclosure by the attorney-client privilege, the attorney work product doctrine, and/or
          15     any other applicable privilege, doctrine, or protection. Apple further objects to the Request on the
          16     ground that it seeks documents that do not comply with the “reasonable particularity” requirement of
          17     Rule 34 and renders the Request unduly burdensome and oppressive in that it improperly shifts the
          18     burden to Apple to decipher the Request.
          19             Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          20     discovery in this action, Apple responds as follows: Apple will meet and confer with Plaintiff to
          21     understand what Plaintiff seeks with this request.
          22     REQUEST FOR PRODUCTION NO. 52:
          23            All Documents, Including Communications and presentations, Concerning commissions
          24     and/or fees, Including rates, charged for the distribution of Apps or in-App purchases on the Google
          25     Play Store and the Epic Games Store.
          26

          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                      39
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                           Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 74 of 96


            1    RESPONSE TO REQUEST FOR PRODUCTION NO. 52:
            2              Apple incorporates by reference the foregoing General Objections. Apple further objects to
            3    the Request to the extent that it seeks documents protected from disclosure by the attorney-client
            4    privilege, the attorney work product doctrine, and/or any other applicable privilege, doctrine, or
            5    protection.
            6              Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
            7    discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
            8    in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
            9    non-privileged documents that are responsive to this Request.
          10     REQUEST FOR PRODUCTION NO. 53:
          11               All monthly, quarterly and yearly audited or unaudited financial Documents, Including profit
          12     and loss statements, income statements, balance sheets and cash flow statements, that concern Xcode,
          13     Metal, SDKs, APIs and all other developer tools for iOS that Apple makes available for use by third-
          14     party Developers, and that were prepared for or received by any of Apple’s officers, directors or
          15     senior managers (Including the Chief Financial Officer, treasurer or controller for relevant business
          16     units).
          17     RESPONSE TO REQUEST FOR PRODUCTION NO. 53:
          18               Apple incorporates by reference the foregoing General Objections. Apple further objects to
          19     the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          20     objects on the grounds that the Request seeks information that is not relevant to any party’s claim or
          21     defense or proportional to the needs of the case. Apple further objects to this Request to the extent
          22     that it seeks information not maintained in the ordinary course of business by Apple.
          23               Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          24     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          25     in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
          26     non-privileged documents that are responsive to this Request.
          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                     40
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 75 of 96


            1    REQUEST FOR PRODUCTION NO. 54:
            2           All business and/or strategic plans, presentations to Apple’s officers or Board of Directors or
            3    any committee thereof, as well as long-term planning Documents, and competitor analyses,
            4    Concerning competition faced by any of the following:
            5           (a)     iPhone;
            6           (b)     iPad;
            7           (c)     iPod touch;
            8           (d)     iOS;
            9           (e)     macOS App Store; and
          10            (f)     Apple’s IAP.
          11     RESPONSE TO REQUEST FOR PRODUCTION NO. 54:
          12            Apple incorporates by reference the foregoing General Objections. Apple further objects to
          13     the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          14     objects on the grounds that the Request seeks information that is not relevant to any party’s claim or
          15     defense or proportional to the needs of the case. Apple further objects to the Request to the extent that
          16     it seeks documents protected from disclosure by the attorney-client privilege, the attorney work
          17     product doctrine, and/or any other applicable privilege, doctrine, or protection.
          18            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          19     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          20     in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
          21     non-privileged documents that are responsive to this Request.
          22     REQUEST FOR PRODUCTION NO. 55:
          23            All studies, analyses, surveys, reports, assessments or papers Concerning any effect of the
          24     pricing of non-iOS devices on the pricing of the iPhone, iPad or iPod touch.
          25     RESPONSE TO REQUEST FOR PRODUCTION NO. 55:
          26            Apple incorporates by reference the foregoing General Objections. Apple further objects to
          27     the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          28
Gibson, Dunn &
Crutcher LLP
                                                                    41
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 76 of 96


            1    objects on the grounds that the Request seeks information that is not relevant to any party’s claim or
            2    defense or proportional to the needs of the case. Apple further objects to this Request to the extent it
            3    seeks documents that are not in the possession, custody, and/or control of Apple including, but not
            4    limited to, any surveys developed and/or conducted by a third party or equally available to Plaintiff.
            5    Apple further objects to the Request to the extent that it seeks documents protected from disclosure
            6    by the attorney-client privilege, the attorney work product doctrine, and/or any other applicable
            7    privilege, doctrine, or protection.
            8           Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
            9    discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          10     in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents
          11     and other reasonably accessible non-custodial sources, non-privileged documents that are responsive
          12     to this Request.
          13     REQUEST FOR PRODUCTION NO. 56:
          14            All studies, analyses, surveys, reports, assessments or papers that Apple created, conducted,
          15     commissioned or reviewed Concerning competition between iOS products and Android products.
          16     RESPONSE TO REQUEST FOR PRODUCTION NO. 56:
          17            Apple incorporates by reference the foregoing General Objections. Apple further objects to
          18     the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          19     objects to the Request to the extent that it seeks documents protected from disclosure by the attorney-
          20     client privilege, the attorney work product doctrine, and/or any other applicable privilege, doctrine, or
          21     protection.
          22            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          23     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          24     in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents
          25     and other reasonably accessible non-custodial sources, non-privileged documents reflecting sales in
          26     the US that are responsive to this Request.
          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                    42
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 77 of 96


            1    REQUEST FOR PRODUCTION NO. 57:
            2           All studies, analyses, surveys, reports, assessments or papers that Apple created, conducted,
            3    commissioned or reviewed Concerning competition between iOS products and any personal computer
            4    or dedicated gaming device, Including Windows PC, Xbox One, Xbox Series X, Xbox Series S,
            5    Nintendo Switch, PlayStation4, PlayStation 5, Microsoft tablets, Including any prior or future model,
            6    and game streaming platforms.
            7    RESPONSE TO REQUEST FOR PRODUCTION NO. 57:
            8           Apple incorporates by reference the foregoing General Objections. Apple further objects to
            9    the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          10     objects to the Request to the extent that it seeks documents protected from disclosure by the attorney-
          11     client privilege, the attorney work product doctrine, and/or any other applicable privilege, doctrine, or
          12     protection.
          13            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          14     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          15     in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents
          16     and other reasonably accessible non-custodial sources, non-privileged documents reflecting sales in
          17     the US that are responsive to this Request.
          18     REQUEST FOR PRODUCTION NO. 58:
          19            All studies, analyses, surveys, reports, assessments or papers that Apple created, conducted,
          20     commissioned or reviewed regarding the costs and/or impediments associated with switching
          21     between iOS products and Android products, Including the volume and rate of switching, and the
          22     reason(s) for switching or not switching.
          23     RESPONSE TO REQUEST FOR PRODUCTION NO. 58:
          24            Apple incorporates by reference the foregoing General Objections. Apple further objects to
          25     the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          26     objects to the Request to the extent that it seeks documents protected from disclosure by the attorney-
          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                    43
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 78 of 96


            1    client privilege, the attorney work product doctrine, and/or any other applicable privilege, doctrine, or
            2    protection.
            3           Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
            4    discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
            5    in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents
            6    and other reasonably accessible non-custodial sources, non-privileged documents reflecting sales in
            7    the US that are responsive to this Request.
            8    REQUEST FOR PRODUCTION NO. 59:
            9           All Documents Concerning Customers’ awareness of, familiarity with, lack of awareness of,
          10     and/or lack of familiarity with (a) the fact that Apple does not permit any Software Store on iOS
          11     devices other than the iOS App Store; (b) the fact that Apple does not allow Developers to use any
          12     method other than Apple’s IAP for accepting payments from Customers for certain types of
          13     transactions; or (c) Apple’s fee or commission on the purchase of Apps and Apple’s IAP transactions.
          14     RESPONSE TO REQUEST FOR PRODUCTION NO. 59:
          15            Apple incorporates by reference the foregoing General Objections. Apple further objects to
          16     the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          17     objects on the grounds that the Request seeks information that is not proportional to the needs of the
          18     case. Apple further objects to the Request to the extent that it seeks documents protected from
          19     disclosure by the attorney-client privilege, the attorney work product doctrine, and/or any other
          20     applicable privilege, doctrine, or protection.
          21            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          22     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          23     in existence and locatable after a reasonable search, non-privileged documents that are responsive to
          24     this Request.
          25

          26

          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                    44
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 79 of 96


            1    REQUEST FOR PRODUCTION NO. 60:
            2           All studies, analysis, surveys, assessments or reports Concerning the effects of the iOS App
            3    Store, the availability of third-party Apps on iOS, and/or Apple’s IAP on Customer demand for, price
            4    of and sales of each of the following:
            5           (a)     iPhone;
            6           (b)     iPad; and
            7           (c)     iPod touch.
            8    RESPONSE TO REQUEST FOR PRODUCTION NO. 60:
            9           Apple incorporates by reference the foregoing General Objections. Apple further objects to
          10     the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          11     objects to this Request to the extent it seeks documents that are not in the possession, custody, and/or
          12     control of Apple including, but not limited to, any surveys developed and/or conducted by a third
          13     party or equally available to Plaintiff. Apple further objects to the Request to the extent that it seeks
          14     documents protected from disclosure by the attorney-client privilege, the attorney work product
          15     doctrine, and/or any other applicable privilege, doctrine, or protection.
          16            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          17     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          18     in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents
          19     and other reasonably accessible non-custodial sources, non-privileged documents reflecting sales in
          20     the US that are responsive to this Request.
          21     REQUEST FOR PRODUCTION NO. 61:
          22            All studies, analyses, surveys, reports, assessments or papers Concerning any security or
          23     privacy features and/or attributes of Mac computers, iOS, macOS or the macOS App Store, Including
          24     Apple’s statement that “We design Mac hardware and software with advanced technologies that work
          25     together to run Apps more securely, protect your data, and help keep you safe on the web.” (Apple,
          26     “Security. Built right in.” https://www.apple.com/macos/security/ (last accessed October 15, 2020).)
          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                     45
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 80 of 96


            1    RESPONSE TO REQUEST FOR PRODUCTION NO. 61:
            2           Apple incorporates by reference the foregoing General Objections. Apple further objects to
            3    the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
            4    objects on the grounds that the Request seeks information that is not relevant to any party’s claim or
            5    defense or proportional to the needs of the case. Apple further objects to this Request to the extent it
            6    seeks documents that are not in the possession, custody, and/or control of Apple including, but not
            7    limited to, any surveys developed and/or conducted by a third party or equally available to Plaintiff.
            8    Apple further objects to the Request to the extent that it seeks documents protected from disclosure
            9    by the attorney-client privilege, the attorney work product doctrine, and/or any other applicable
          10     privilege, doctrine, or protection.
          11            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          12     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          13     in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents
          14     and other reasonably accessible non-custodial sources, non-privileged documents reflecting sales in
          15     the US that are responsive to this Request.
          16     REQUEST FOR PRODUCTION NO. 62:
          17            All studies, analyses, surveys, reports, assessments or papers Concerning security or privacy
          18     lapses, violations and/or breaches on Mac computers, iOS, macOS or the macOS App Store,
          19     Including the presence of malware or adware or the misuse of personal information.
          20     RESPONSE TO REQUEST FOR PRODUCTION NO. 62:
          21            Apple incorporates by reference the foregoing General Objections. Apple further objects to
          22     the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          23     objects on the grounds that the Request seeks information that is not relevant to any party’s claim or
          24     defense or proportional to the needs of the case. Apple further objects to this Request to the extent it
          25     seeks documents that are not in the possession, custody, and/or control of Apple including, but not
          26     limited to, any surveys developed and/or conducted by a third party or equally available to Plaintiff.
          27     Apple further objects to the Request to the extent that it seeks documents protected from disclosure
          28
Gibson, Dunn &
Crutcher LLP
                                                                    46
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 81 of 96


            1    by the attorney-client privilege, the attorney work product doctrine, and/or any other applicable
            2    privilege, doctrine, or protection.
            3           Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
            4    discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
            5    in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents
            6    and other reasonably accessible non-custodial sources, non-privileged documents reflecting sales in
            7    the US that are responsive to this Request.
            8    REQUEST FOR PRODUCTION NO. 63:
            9           All studies, analyses, surveys, reports, assessments or papers Concerning claims of fraudulent
          10     or incorrect purchases, requests for refunds or any other Customer disputes, and the resolutions
          11     thereof, Concerning Apple’s IAP.
          12     RESPONSE TO REQUEST FOR PRODUCTION NO. 63:
          13            Apple incorporates by reference the foregoing General Objections. Apple further objects to
          14     the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          15     objects on the grounds that the Request seeks information that is not relevant to any party’s claim or
          16     defense or proportional to the needs of the case. Apple further objects to this Request to the extent it
          17     seeks documents that are not in the possession, custody, and/or control of Apple including, but not
          18     limited to, any surveys developed and/or conducted by a third party or equally available to Plaintiff.
          19     Apple further objects to the Request to the extent that it seeks documents protected from disclosure
          20     by the attorney-client privilege, the attorney work product doctrine, and/or any other applicable
          21     privilege, doctrine, or protection.
          22            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          23     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          24     in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents
          25     and other reasonably accessible non-custodial sources, non-privileged documents reflecting sales in
          26     the US that are responsive to this Request.
          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                    47
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 82 of 96


            1    REQUEST FOR PRODUCTION NO. 64:
            2           All Documents Apple intends to rely on or otherwise use to support its defenses or
            3    counterclaims in this Action, Including the categories of Documents listed in Apple’s October 13,
            4    2020 Initial Disclosures.
            5    RESPONSE TO REQUEST FOR PRODUCTION NO. 64:
            6           Apple incorporates by reference the foregoing General Objections.
            7           Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
            8    discovery in this action, Apple responds as follows: Apple has produced or will produce documents
            9    that are responsive to this Request.
          10     REQUEST FOR PRODUCTION NO. 65:
          11            All Documents Concerning any request from any Developer for modification of, an exception
          12     to, and/or an exemption from the provisions now appearing in Section 4.8 of Apple’s App Store
          13     Review Guidelines (or in any similar provision in effect at the time such request was made).
          14     RESPONSE TO REQUEST FOR PRODUCTION NO. 65:
          15            Apple incorporates by reference the foregoing General Objections. Apple further objects to
          16     the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
          17     objects on the grounds that the Request seeks information that is not relevant to any party’s claim or
          18     defense or proportional to the needs of the case. Apple further objects to the Request to the extent
          19     that it seeks documents protected from disclosure by the attorney-client privilege, the attorney work
          20     product doctrine, and/or any other applicable privilege, doctrine, or protection.
          21            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          22     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          23     in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
          24     non-privileged documents that are responsive to this Request.
          25     REQUEST FOR PRODUCTION NO. 66:
          26            All Documents Concerning any consideration, or decision made, by Apple to create, adopt or
          27     modify, and/or to allow an exception to or an exemption from the provisions now appearing in
          28
Gibson, Dunn &
Crutcher LLP
                                                                    48
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 83 of 96


            1    Section 4.8 of Apple’s App Store Review Guidelines (or in any similar provision in effect at the time
            2    such request was made).
            3    RESPONSE TO REQUEST FOR PRODUCTION NO. 66:
            4           Apple incorporates by reference the foregoing General Objections. Apple further objects to
            5    the Request on the grounds that it is overbroad as written and unduly burdensome. Apple further
            6    objects on the grounds that the Request seeks information that is not relevant to any party’s claim or
            7    defense or proportional to the needs of the case. Apple further objects to the Request to the extent
            8    that it seeks documents protected from disclosure by the attorney-client privilege, the attorney work
            9    product doctrine, and/or any other applicable privilege, doctrine, or protection.
          10            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          11     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          12     in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
          13     non-privileged documents that are responsive to this Request.
          14     REQUEST FOR PRODUCTION NO. 67:
          15            All Documents Concerning Hotfixes in Apps distributed through the iOS App Store or the
          16     macOS App Store.
          17     RESPONSE TO REQUEST FOR PRODUCTION NO. 67:
          18            Apple incorporates by reference the foregoing General Objections. Apple also objects to the
          19     Request on the grounds that it is overbroad as written and unduly burdensome. Apple further objects
          20     on the grounds that the Request seeks information that is not relevant to any party’s claim or defense
          21     or proportional to the needs of the case. Apple further objects to the Request to the extent that it
          22     seeks documents protected from disclosure by the attorney-client privilege, the attorney work product
          23     doctrine, and/or any other applicable privilege, doctrine, or protection.
          24            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          25     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          26     in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
          27     non-privileged documents relating to Epic’s use of Hotfixes that are responsive to this Request.
          28
Gibson, Dunn &
Crutcher LLP
                                                                    49
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 84 of 96


            1    REQUEST FOR PRODUCTION NO. 68:
            2           All Documents Concerning Epic and/or its products, Including Epic’s use of a Hotfix to
            3    enable Epic direct pay in Fortnite on iOS.
            4    RESPONSE TO REQUEST FOR PRODUCTION NO. 68:
            5           Apple incorporates by reference the foregoing General Objections. Apple also objects to the
            6    Request on the grounds that it is overbroad as written and unduly burdensome. Apple further objects
            7    on the grounds that the Request seeks information that is not relevant to any party’s claim or defense
            8    or proportional to the needs of the case. Apple further objects to the Request to the extent that it
            9    seeks documents protected from disclosure by the attorney-client privilege, the attorney work product
          10     doctrine, and/or any other applicable privilege, doctrine, or protection.
          11            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          12     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          13     in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
          14     non-privileged documents that are responsive to this Request and are relevant to a party’s claim or
          15     defense in this case.
          16     REQUEST FOR PRODUCTION NO. 69:
          17            All Documents Concerning Apple’s decision to terminate Epic’s Team ID ’84 account in
          18     Apple’s Developer Program and/or the decision to terminate Fortnite from the iOS App Store.
          19     RESPONSE TO REQUEST FOR PRODUCTION NO. 69:
          20            Apple incorporates by reference the foregoing General Objections.       Apple further objects to
          21     the Request to the extent that it seeks documents protected from disclosure by the attorney-client
          22     privilege, the attorney work product doctrine, and/or any other applicable privilege, doctrine, or
          23     protection.
          24            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          25     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          26     in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
          27     non-privileged documents that are responsive to this Request.
          28
Gibson, Dunn &
Crutcher LLP
                                                                    50
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 85 of 96


            1    REQUEST FOR PRODUCTION NO. 70:
            2           All Documents Concerning:
            3           (a)     Apple’s App Store Review Notice to Epic Games, dated August 13, 2020;
            4           (b)     Apple’s App Store Review Notice to Epic Games, dated August 14, 2020;
            5           (c)     Apple’s App Store Review Notice to Epic Games, dated August 15, 2020;
            6           (d)     Apple’s App Store Review Notice to Epic Games, dated August 26, 2020; and
            7           (e)     Apple’s Termination Notice to Epic Games, dated August 28, 2020.
            8    RESPONSE TO REQUEST FOR PRODUCTION NO. 70:
            9           Apple incorporates by reference the foregoing General Objections. Apple further objects to
          10     the Request to the extent that it seeks documents protected from disclosure by the attorney-client
          11     privilege, the attorney work product doctrine, and/or any other applicable privilege, doctrine, or
          12     protection.
          13            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          14     discovery in this action, Apple responds as follows: Apple has produced or will produce, to the extent
          15     in existence and locatable after a reasonable search of Apple’s Designated Custodians’ documents,
          16     non-privileged documents that are responsive to this Request.
          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                    51
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                      Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 86 of 96


                 DATED: November 23, 2020               GIBSON, DUNN & CRUTCHER LLP:
            1

            2

            3
                                                        By: /s/ Jay Srinivasan
            4                                               Jay Srinivasan

            5                                           Attorney for Defendant Apple Inc.

            6

            7

            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
Gibson, Dunn &
Crutcher LLP
                                                            52
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
                        Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 87 of 96


                                                     CERTIFICATE OF SERVICE
            1
                        I, Betty X. Yang, hereby certify that I am a citizen of the United States, over the age of
            2
                 eighteen, and not a party to this action. I hereby certify that on November 23, 2020, I delivered the
            3
                 foregoing DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO PLAINTIFF AND
            4
                 EPIC GAMES, INC.’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS, via
            5
                 electronic mail, pursuant to an agreement among the parties for electronic service, to the following
            6
                 counsel in this action and the related actions:
            7
                      PAUL R. RIEHLE                                  STEVE W. BERMAN
            8
                      paul.riehle@faegredrinker.com                   steve@hbsslaw.com
            9         FAEGRE DRINKER BIDDLE &                         ROBERT F. LOPEZ
                      REATH LLP                                       robl@hbsslaw.com
          10                                                          SHANA E. SCARLETT
                      CHRISTINE A. VARNEY                             shanas@hbsslaw.com
          11          cvarney@cravath.com                             BENJAMIN J. SIEGEL
                      KATHERINE B. FORREST                            bens@hbsslaw.com
          12
                      kforrest@cravarth.com                           HAGENS BERMAN SOBOL SHAPIRO
          13          GARY A. BORNSTEIN                               LLP
                      gbornstein@cravarth.com
          14          YONATAN EVEN                                    Interim Class Counsel for the Developer
                      yeven@cravath.com                               Plaintiffs
          15          LAUREN A. MOSKOWITZ
                      lmoskowitz@cravath.com                          MARK C. RIFKIN
          16
                      M. BRENT BYARS                                  rifkin@whafh.com
          17          mbyars@cravath.com                              RACHELE R. BYRD
                      CRAVATH, SWAINE & MOORE LLP                     byrd@whafh.com
          18                                                          MATTHEW M. GUINEY
                      Counsel to Epic Games, Inc.                     guiney@whafh.com
          19
                                                                      BRITTANY N. DEJONG
          20                                                          dejong@whafh.com
                                                                      WOLF HALDENSTEIN ADLER
          21                                                          FREEMAN & HERZ LLP
          22                                                          Interim Class Counsel for the Consumer
          23                                                          Plaintiffs

          24
                        I declare under penalty of perjury under the laws of the United States of America that the
          25
                 foregoing is true and correct. Executed this 23rd day of November, 2020, at Dallas, Texas.
          26
                                                                        /s/ Betty X. Yang
          27
                                                                              Betty X. Yang
          28
Gibson, Dunn &
Crutcher LLP
                                                                   53
                 DEFENDANT APPLE INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFF EPIC GAMES, INC.’S FIRST SET
                        OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 4:20-CV-056404-YGR
Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 88 of 96




                    Exhibit 4
      Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 89 of 96




                                                                                  Ethan Dettmer
                                                                                  Direct: +1 415.393.8292
                                                                                  Fax: +1 415.374.8444
                                                                                  EDettmer@gibsondunn.com

                                                                                  Client: 03290-00146

December 1, 2020


VIA ELECTRONIC MAIL

Lauren A. Moskowitz
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019-7475

Re:    Epic Games, Inc. v. Apple Inc., No. 4:20-cv-05640-YGR (N.D. Cal.)

Dear Lauren:

        I write in response to your November 9, 2020 letter regarding Apple’s objections to
the discovery requests served by class plaintiffs in Cameron and Pepper (“Letter”).

        As an initial matter, your Letter and requests for production served to date raise
serious concerns regarding the scope of discovery Epic intends to pursue in this case. Epic
sought and obtained an aggressive schedule based on its representations to the Court that
Epic would “use . . . efficiently” the discovery in the Cameron and Pepper actions and
submit only “some limited targeted additional discovery” in this case. Aug. 24, 2020 Hr’g at
5:12-23. Yet your Letter and RFPs indicate that Epic intends to seek a complete refresh of
Apple’s document productions in Cameron and Pepper, as well as new documents regarding
“markets that are worldwide in geographic scope” and documents post-dating the filing of
Epic’s complaint that bear little relation to the issues before the Court. Any such discovery
requests from Epic would be independently objectionable as overbroad, unduly burdensome,
and not proportional needs of the case. But they are especially troubling given the
accelerated schedule in this case and the Court’s clear admonition that Epic “cannot re-
litigate” discovery in the related Cameron and Pepper actions. Oct. 19, 2020 Hr’g Tr. at
20:17-24. Below, we address each of the specific issues raised in your Letter.

       Epic’s Request for Production No. 2

       Epic’s RFP No. 2—seeking “[a]ll Documents that are responsive to requests for
production to Apple by the plaintiffs in the Cameron Action and/or the Pepper Action, as if
such requests had been served on the date of these Requests”—is facially overbroad and
disproportionate to the needs of the case. With this single RFP, Epic purports to require
Apple to re-do its document collection in response to the more than a hundred separate
       Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 90 of 96




Lauren A. Moskowitz
December 1, 2020
Page 2



requests served by class plaintiffs in Cameron and Pepper, without any regard to
proportionality, the burden to Apple, or the feasibility of such a task on the accelerated
discovery schedule in this case. Epic has provided no justification for why documents
resulting from such a burdensome exercise would even be relevant.

         Apple has already agreed to refresh its document collection and production for Philip
Schiller and Trystan Kosmynka, the two Cameron and Pepper custodians most likely to have
documents relating to Epic, through the filing of Epic’s complaint on August 13, 2020 (the
same cut-off that Epic has applied to its own document collection). Epic’s blanket request in
RFP No. 2 that Apple do so for all custodians in the case, however, is improper under both
the Federal Rules of Civil Procedure and the Court’s admonition that Epic “may not” re-
litigate the Cameron and Pepper productions and must instead “be focused and efficient” in
seeking discovery in this case. Oct. 19, 2020 Hr’g Tr. at 20:17-18.

         Documents Relating to Consumers and Activities Outside the US

        Your Letter alleges that Apple’s objections to producing documents relating to
consumers, transactions, and activities taking place outside of the United States do not apply
to Epic because of Epic’s conclusory allegation “that Apple’s anti-competitive conduct took
place in markets that are worldwide in geographic scope.” We disagree.

         Apple objects to producing, in response to RFPs served by Epic, documents and
information related to consumers located outside of the United States or their transactions, or
conduct or activity taking place outside of the United States, because such requests are
overly broad, unduly burdensome, and not relevant to the claims or defenses in this action or
otherwise outside the proper scope of discovery in accordance with the Foreign Trade
Antitrust Improvement Act, 15 U.S.C. § 6a. Regardless of the fact that Epic’s Complaint
includes conclusory allegations of a worldwide market, Epic has asserted causes of action
based on the Sherman Act and the California Cartwright Act. But “American antitrust laws
do not regulate the competitive conditions of other nations’ economies.” Matsushita Elec.
Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 582 (1986). Moreover, the Foreign
Trade Antitrust Improvements Act removes from the reach of the antitrust laws commercial
activities abroad, subject to a few exceptions inapplicable here. United States v. Hui Hsiung,
778 F.3d 738, 751 (9th Cir. 2015). App Store transactions made through foreign storefronts,
with foreign consumers, in foreign currency simply have no bearing on Epic’s claims in this
case.1 And any requests seeking such documents are therefore overly broad, unduly
burdensome, and not proportional to the needs of the case. See, e.g., Rodhe & Schwarz

 1
     Indeed, Epic has expressed its intention to pursue separate cases against Apple in at least Australia and the
     United Kingdom. Epic is not entitled to seek discovery for those cases in this case.
     Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 91 of 96




Lauren A. Moskowitz
December 1, 2020
Page 3



GmbH & Co., KG v. Tektronix, Inc, No. CV1802402, 2019 WL 4391114, at *2 (C.D. Cal.
May 31, 2019) (“Plaintiff contends that it might find out sometime in the future that some or
all of Defendant’s non-U.S. sales had a connection with U.S. based activity” but this is “too
speculative to justify burdening Defendant with worldwide discovery at this time.”).

        However, to the extent that documents relating to Epic’s consumers, transactions, and
activities outside of the US are identified through Apple’s custodial collections in this case,
Apple will not withhold such documents from production.

       Apple’s Second Pepper R&Os, General Objection No. 2

        As noted in your Letter, Apple objected to the Pepper Plaintiffs’ Requests for
Production of Documents to Defendant Apple Inc. – Set No. 2 on the basis that class
plaintiffs “unduly delayed in propounding them” by serving them after “Apple substantially
completed its document productions on July 31, 2020.” Apple has not objected to any
requests in Epic’s First Set of Requests for Production on the basis of untimeliness.
However, as previously noted, Epic obtained an aggressive schedule in this case based on its
promise to the Court that it would use efficiently the productions from the Cameron and
Pepper actions and pursue only limited and targeted additional discovery in this case. To the
extent that Epic attempts to renege on that representation and serve broad and expansive
requests in the less than two months remaining for document discovery, Apple objects on the
basis of undue burden and proportionality.

       Apple’s Second Pepper R&Os, Specific Objection No. 53.

        Your Letter takes issue with Apple’s objections to the Pepper Plaintiffs’ Request No.
53, seeking documents concerning changes made to Apple’s app review procedures on
August 31, 2020. As you note in your Letter, Apple objected to Request No. 53 on the
grounds that it “seeks information that is not relevant to any party’s claim or defense
(especially given Plaintiffs’ allegations that Apple engaged in anti-competitive conduct in
establishing the App Store in 2008), nor proportional to the needs of the case.” These
objections apply with equal force to Epic.

        As your Letter acknowledges, the “central issue in Epic v. Apple is whether Apple’s
contracts . . . and app review procedures that were in place at the time Epic filed its
complaint were anti-competitive.” See also Sept. 28, 2020 Hr’g Tr. at 79:3-5 (“So that I
think is our view as to . . . when did [Apple’s alleged monopoly] start? It started at the
beginning [in 2008].”) Your Letter offers no explanation for why changes to Apple’s app
review procedures made weeks after the filing of Epic’s complaint—indeed, after the
termination of Epic’s developer account—are relevant at all to Epic, much less proportional
to the needs of the case. This is particularly true because none of the Apple policies and
     Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 92 of 96




Lauren A. Moskowitz
December 1, 2020
Page 4



practices challenged by Epic in this litigation—including the requirements that apps use IAP,
that developers submit all material app changes to Apple for review, and that Apple is
contractually to a 30% commission for in-app sales—were changed on August 31, 2020. As
such, Request No. 53 is irrelevant and not proportional to the needs of the cases—whether
applied to class plaintiffs or Epic.

                                  *       *      *       *

       Apple will separately respond to Epic’s requests for production in accordance with
the Federal Rules of Civil Procedure and reserves all objections.



Sincerely,



/s/ Ethan Dettmer



Ethan Dettmer

EDD/ab
Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 93 of 96




                    Exhibit 5
       Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 94 of 96




                                           +1-212-474-1648

                                        lmoskowitz@cravath.com



                                                                                  December 9, 2020

            Epic Games, Inc. v. Apple Inc., No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)

Dear Jay:

               I write to request that the parties meet and confer regarding Epic’s requests for
production of certain data from Apple.

                Among other things, Epic has sought data concerning the following:

            •   Sales of Apple devices and accessories (Request Nos. 3-4);
            •   IAP (Request Nos. 5-6);
            •   macOS App Store and iOS App Store (Request Nos. 7-8);
            •   Developer tools (Request Nos. 9, 53);
            •   App reviewers (Request No. 10);
            •   Usage metrics for apps (Request No. 11);
            •   Customer lifetime value and lifespan (Request Nos. 12-14);
            •   Fees paid to third-party settlement providers (Request No. 19);
            •   Active Apple devices and Apple’s “installed base” (Request Nos. 25, 31);
            •   Apple customers who own or use multiple Apple products (Request Nos. 26-28);
            •   Payments made using an Apple ID by means other than IAP (Request No. 29);
            •   Spending through IAP and Apple’s commissions from IAP (Request No. 30);
            •   Commissions charged for the distribution of apps or in-app purchases on the
                Google Play Store and the Epic Games Store (Request No. 52);
            •   Impact of App Store Small Business Program on Apple financials (Request
                No. 79).

                 In its November 23, 2020 objections and responses to these requests, Apple
limited its willingness to produce to “sales [or transactions] in the US” for certain requests (see
Response to Request Nos. 3, 30); limited its search to “Apple’s Designated Custodians’
documents” for certain requests (see Response to Request Nos. 7-8, 19, 30, 52-53); refused

CONTAINS INFORMATION DESIGNATED CONFIDENTIAL
       Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 95 of 96
                                                                                                 2



entirely to produce in response to certain requests (see Response to Request Nos. 4-6, 9-11); and
proposed to meet and confer on certain requests (see Response to Request Nos. 12-14, 25-29,
31).

               Epic needs these data sooner rather than later to prepare for expert reports, among
other things. To the extent Apple stands on these objections, Epic asks to meet and confer this
week to try and resolve Apple’s objections. Please advise as to Apple’s availability on
Thursday, December 10 or Friday, December 11, 2020 to meet and confer.

               Epic reserves all rights, including with respect to Epic’s other requests.


                                                  Sincerely,



                                                  s/ Lauren A. Moskowitz

Jay P. Srinivasan
GIBSON, DUNN & CRUTCHER LLP
jsrinivasan@gibsondunn.com
AppleAppStoreDiscovery@gibsondunn.com

E. Joshua Rosenkranz
William F. Stute
ORRICK, HERRINGTON & SUTCLIFFE LLP
jrosenkranz@orrick.com
    wstute@orrick.com

Steve W. Berman
Robert F. Lopez
Shana E. Scarlett
Ben Siegel
Ted Wojcik
HAGENS BERMAN SOBOL SHAPIRO LLP
steve@hbsslaw.com
    robl@hbsslaw.com
        shanas@hbsslaw.com
           bens@hbsslaw.com
               tedw@hbsslaw.com

Mark C. Rifkin
Rachele R. Byrd
Matthew M. Guiney
Brittany N. DeJong
WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP

CONTAINS INFORMATION DESIGNATED CONFIDENTIAL
      Case 4:20-cv-05640-YGR Document 275 Filed 01/22/21 Page 96 of 96
                                                                         3



rifkin@whafh.com
    byrd@whafh.com
       guiney@whafh.com
          dejong@whafh.com

BY EMAIL




CONTAINS INFORMATION DESIGNATED CONFIDENTIAL
